Exhibit 10.1

H S B C BUILDING

O F F I C E   L E A S E

BETWEEN

VAN885 WEST GEORGIA LP by its general partner,

VAN885 WEST GEORGIA GP LTD. and ONTREA INC.,

both by their duly authorized agent,

THE CADILLAC FAIRVIEW CORPORATION LIMITED

(Landlord)

- AND -

SIERRA ONCOLOGY CANADA ULC

(Tenant)

 

 

HSBC Building

885 West Georgia Street

Vancouver, British Columbia

 

 

 

         LOGO [g386973page01.jpg]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE I—BASIC PROVISIONS

     1  

Section 1.01 Term Sheet

     1  

Section 1.02 Grant and Premises

     1  

Section 1.03 Term

     2  

Section 1.04 Construction of Premises

     2  

Section 1.05 Use and Conduct of Business

     2  

ARTICLE II—RENT

     2  

Section 2.01 Covenant to Pay

     2  

Section 2.02 Net Rent

     2  

Section 2.03 Payment of Operating Costs

     2  

Section 2.04 Payment of Taxes

     2  

Section 2.05 Payment of Estimated Taxes and Operating Costs

     3  

Section 2.06 Additional Rent

     4  

Section 2.07 Rent Past Due

     4  

Section 2.08 Utilities

     4  

Section 2.09 Adjustment of Areas

     4  

Section 2.10 Net Lease

     4  

Section 2.11 Electronic Funds Transfer

     4  

Section 2.12 Prepaid Rent

     4  

ARTICLE III—CONTROL OF BUILDING

     5  

Section 3.01 Landlord’s Services

     5  

Section 3.02 Alterations by Landlord

     6  

Section 3.03 Telecommunication Service Providers

     6  

Section 3.04 Riser Rooms

     7  

ARTICLE IV—ACCESS AND ENTRY

     7  

Section 4.01 Entry for Inspection and Work

     7  

Section 4.02 Right to Show Premises

     7  

Section 4.03 Entry not Forfeiture

     7  

ARTICLE V—MAINTENANCE, REPAIRS AND ALTERATIONS

     7  

Section 5.01 Maintenance By Landlord

     7  

Section 5.02 Maintenance by Tenant; Compliance with Laws

     8  

Section 5.03 Tenant’s Alterations

     8  

Section 5.04 Repair Where Tenant at Fault

     9  

Section 5.05 Removal of Improvements and Fixtures

     9  

Section 5.06 Liens

     9  

Section 5.07 Notice by Tenant

     10  

Section 5.08 Not to Overload Floors

     10  

Section 5.09 Use of Hazardous Substances

     10  

Section 5.10 Removal of Hazardous Substances

     10  

ARTICLE VI—INSURANCE AND INDEMNITY

     10  

Section 6.01 Tenant’s Insurance

     10  

Section 6.02 Increase in Insurance Premiums

     11  

Section 6.03 Cancellation of Insurance

     11  

Section 6.04 Loss or Damage

     11  

Section 6.05 Landlord’s Insurance

     12  

Section 6.06 Indemnification By the Tenant

     12  

Section 6.07 Release By the Landlord

     12  

ARTICLE VII—DAMAGE AND DESTRUCTION

     12  

Section 7.01 No Abatement or Termination

     12  

Section 7.02 Damage to Premises

     12  

Section 7.03 Right of Termination

     13  

Section 7.04 Destruction of or Damage to Building

     13  

Section 7.05 Architect’s Certificate

     13  

ARTICLE VIII—ASSIGNMENT, SUBLETTING AND TRANSFERS

     13  

Section 8.01 Assignments, Subleases and Transfers

     13  

Section 8.01 A Transfer to a Permitted Transferee

     14  

Section 8.02 Landlord’s Rights

     15  

Section 8.03 Conditions of Transfer

     15  

Section 8.04 Change of Control

     16  

Section 8.05 No Advertising

     16  

Section 8.06 Assignment By Landlord

     16  

ARTICLE IX—DEFAULT

     16  

Section 9.01 Default and Remedies

     16  

Section 9.02 Distress

     17  

Section 9.03 Damages and Costs

     17  

Section 9.04 Allocation of Payments

     17  

Section 9.05 Survival of Obligations

     17  

 

         LOGO [g386973page01.jpg]



--------------------------------------------------------------------------------

ARTICLE X—STATUS STATEMENT, ATTORNMENT AND SUBORDINATION

     17  

Section 10.01 Status Statement

     17  

Section 10.02 Subordination

     17  

Section 10.03 Attornment

     17  

Section 10.04 Execution of Documents

     17  

ARTICLE XI—GENERAL PROVISIONS

     17  

Section 11.01 Rules and Regulations

     17  

Section 11.02 Delay

     17  

Section 11.03 Overholding

     18  

Section 11.04 Waiver

     18  

Section 11.05 Registration

     18  

Section 11.06 Notices

     18  

Section 11.07 Successors

     18  

Section 11.08 Joint and Several Liability

     18  

Section 11.09 Captions and Section Numbers

     18  

Section 11.10 Extended Meanings

     18  

Section 11.11 Partial Invalidity

     18  

Section 11.12 Entire Agreement

     18  

Section 11.13 Governing Law

     19  

Section 11.14 Time of the Essence

     19  

Section 11.15 Quiet Enjoyment

     19  

Section 11.16 Energy Conservation

     19  

Section 11.17 Indemnity Agreement

     19  

Section 11.18 Confidentiality

     19  

Section 11.19 Execution

     19  

Section 11.20 Accord and Satisfaction

     19  

Section 11.21 Head Lease

     19  

Section 11.22 Landlord’s Limited Recourse and Severability

     20  

Section 11.23 Tenant Inducement

     20  

Section 11.24 Parking

     20  

Section 11.25 Option to Extend

     21  

Section 11.26 Subject to Vacant Possession

     22  

SCHEDULE “A”—LEGAL DESCRIPTION OF THE LANDS

     23  

SCHEDULE “B”—FLOOR PLAN OF THE PREMISES

     24  

SCHEDULE “C”—DEFINITIONS

     25  

SCHEDULE “D”—RULES AND REGULATIONS

     30  

SCHEDULE “E”—ENVIRONMENTAL MANAGEMENT PLAN

     33  

 

 

         LOGO [g386973page01.jpg]



--------------------------------------------------------------------------------

THIS LEASE is dated the 12th day of June, 2017

BETWEEN:

VAN885 WEST GEORGIA LP by its general partner,

VAN885 WEST GEORGIA GP LTD. and ONTREA INC.,

both by their duly authorized agent,

THE CADILLAC FAIRVIEW CORPORATION LIMITED

(collectively, the “Landlord”)

- and -

SIERRA ONCOLOGY CANADA ULC

(the “Tenant”)

ARTICLE I - BASIC PROVISIONS

Section 1.01 Term Sheet

The following are certain basic terms and provisions which are part of, may be
referred to and are more fully specified in this Lease. If there is a
discrepancy between the terms and provisions of this Section 1.01 and any other
Section of the Lease, the provisions of such other Section of the Lease shall
prevail.

 

(a)    Building:

   HSBC Building, 885 West Georgia Street, Vancouver, British Columbia.

(b)    Premises Number

   Suite 2150, located on the 21st floor of the Building.

(c)    Rentable Area of Premises:

   Approximately Eight Thousand Three Hundred Forty Seven (8,347) square feet.

(d)    BOMA Standard:

   ANSI Z65.1-1980.

(e)    Term:

 

Extension of Term:

  

Subject to Section 11.25, the Term of this Lease is five (5) years from the 1st
day of March, 2018 (the “Commencement Date”) to the 28th day of February 2023.

 

1 x 5 Years, subject to Section 11.25.

(f)     Net Rent:

  

(i)     during the period of the Term from the Commencement Date to and
including February 28, 2019, THIRTY THREE DOLLARS ($33.00) per square foot of
the Rentable Area of the Premises per annum;

 

(ii)    during the period of the Term from March 1, 2019 to and including
February 29, 2020, THIRTY THREE DOLLARS FIFTY CENTS ($33.50) per square foot of
the Rentable Area of The Premises per annum;

 

(iii)  during the period of the Term from March 1, 2020 to and including
February 28, 2021, THIRTY FOUR DOLLARS ($34.00) per square foot of the Rentable
Area of The Premises per annum;

 

(iv)   during the period of the Term from March 1, 2021 to and including
February 28, 2022, THIRTY FOUR DOLLARS FIFTY CENTS ($34.50) per square foot of
the Rentable Area of The Premises per annum; and

 

(v)    during the remainder of the Term, THIRTY FIVE DOLLARS ($35.00) per square
foot of the Rentable Area of The Premises per annum.

(g)    Possession Date:

   Subject to Section 11.26, the date which is the later of: (i) the date this
Lease is executed, or (ii) March 1, 2018.

(h)    Fixturing Period:

   INTENTIONALLY DELETED.

(i)     Prepaid Rent:

   EIGHTY SIX THOUSAND AND FIFTY DOLLARS ($86,050.00) (See Section 2.12).

(j)     Tenant’s Address:

   Suite 2150, 885 West Georgia Street Vancouver, British Columbia V6C 3E8

Section 1.02 Grant and Premises

In consideration of the performance by the Tenant of its obligations under this
Lease, the Landlord leases the Premises to the Tenant for the Term. The Premises
are as shown on the floor plan attached as Schedule “B” and contain a Rentable
Area as set out in Section 1.01(c).

 

HSBC Office Master Mar 2012

SIERRA ONCOLOGY-HSBC 2150-MAY 2 2017/LT

      -1-    LOGO [g386973page01.jpg]



--------------------------------------------------------------------------------

Section 1.03 Term

The Term of this Lease is the period set out in Section 1.01(e). If the
Commencement Date set out in Section 1.01(e) is not a fixed date, within a
reasonable time after the Commencement Date occurs, the Landlord will confirm
the Commencement Date by notice to the Tenant and such confirmed Commencement
Date will apply for this Lease.

Section 1.04 Construction of Premises

The Tenant shall abide by the provisions of this Lease and the Tenant
Construction Manual for any construction it proposes to do prior to or upon
occupancy of the Premises, and any Alterations to the Premises after it takes
occupancy. The Tenant agrees to accept the Premises in their current “as is”
condition, subject to any Landlord’s work expressly set out herein.
Notwithstanding the foregoing, on or before the Commencement Date, but in no
event prior to thirty (30) days after full execution of this Lease, the
Landlord, at its sole costs, shall complete the following (collectively, the
“Landlord’s Work”):

 

(a) ensure base building lighting, HVAC and electrical equipment are in good
working order in accordance with base building standard;

 

(b) ensure window coverings within the Premises are in good working order in
accordance with base building standard;

 

(c) replace all damaged and/or soiled ceiling tiles within the Premises in
accordance with base building standard;

 

(d) ensure the demising walls separating the Premises from adjacent premises
span from the floor up to the underside of the concrete slab; and

 

(e) replace existing thermostats throughout the Premises with digital control
units in accordance with base building standard.

It is understood and agreed that the Landlord is not required to provide any
materials or to do any work to or in respect of the Premises except the
Landlord’s Work.

Section 1.05 Use and Conduct of Business

The Premises shall be used only for general office use and for no other purpose.
The Tenant shall conduct its business in the Premises in a reputable and first
class manner, and in no event will the Premises be used for any purpose which is
inconsistent with the image and quality of the Building or which could result in
exceptional demands being placed upon any of the systems or common areas of the
Building, as determined by the Landlord. If the Tenant is a corporation, the
Tenant will be either incorporated or extra-provincially registered in the
Province and will remain in good standing during the Term with the Registrar of
Companies for the Province with respect to filing annual reports.

ARTICLE II - RENT

Section 2.01 Covenant to Pay

 

(a) Except as otherwise expressly provided in this Lease, the Tenant shall pay
Rent from the Commencement Date without prior demand and without any deduction,
abatement, setoff or compensation. If the Commencement Date is not on the first
day of a calendar month, or the period of time from the Commencement Date to the
end of the first Fiscal Year during the Term is less than twelve (12) calendar
months, or the period of time from the last Fiscal Year end during the Term to
the end of the Term is less than twelve (12) calendar months, then Rent for such
month and such periods shall be pro-rated on a per diem basis, based upon a
period of 365 days.

 

(b) The Tenant will deliver to the Landlord on each Fiscal Year end throughout
the Term, a series of monthly post-dated cheques for the next ensuing twelve
month period, for the total of the monthly payments of Net Rent and any
Additional Rent estimated by the Landlord in advance.

Section 2.02 Net Rent

The Tenant shall pay the Net Rent set out in Section 1.01(f) in advance, in
equal monthly installments on the first day of each calendar month of the Term.
As soon as reasonably possible after completion of construction of the Premises,
the Landlord shall measure the Useable Area of the Premises and shall calculate
the Rentable Area of the Premises in accordance with the BOMA Standard, and Rent
shall be adjusted accordingly.

Section 2.03 Payment of Operating Costs

The Tenant shall pay to the Landlord the Tenant’s Proportionate Share of
Operating Costs.

Section 2.04 Payment of Taxes

 

(a) The Tenant shall pay when due all Business Tax. If the Business Tax is
payable by the Landlord to the relevant taxing authority, the Tenant shall pay
the amount thereof to the Landlord or as it directs. If no separate tax bills
for Business Tax are issued with respect to the Tenant or the Premises, the
Landlord may allocate Business Tax charged, assessed or levied against the
Building or the Lands to the Tenant on the basis of the Tenant’s Proportionate
Share.

 

HSBC Office Master Mar 2012

SIERRA ONCOLOGY-HSBC 2150-MAY 2 2017/LT

      -2-    LOGO [g386973page01.jpg]



--------------------------------------------------------------------------------

(b) The Tenant shall pay to the Landlord its share of Taxes, which share shall
be determined on the basis of the Tenant’s Proportionate Share or on such other
reasonable and equitable basis as the Landlord may determine.

 

(c) If the Landlord obtains a written statement from the assessment or taxing
authorities indicating that as a result of any construction or installation of
improvements in the Premises, or any act or election of the Tenant, or the
exemption from taxation at full commercial rates of any part of the Building,
the Taxes payable by the Tenant under subsection 2.04(b) do not accurately
reflect the Tenant’s proper share of Taxes, the Landlord may require the Tenant
to pay such revised amount as is determined by the Landlord, acting reasonably.

 

(d) The Landlord may: contest any Taxes and appeal any assessments with respect
thereto; withdraw any such contest or appeal; and agree with the taxing
authorities on any settlement or compromise with respect to Taxes. The Tenant
will co-operate with the Landlord in respect of any such contest or appeal and
will provide the Landlord with all relevant information, documents and consents
required by the Landlord in connection with any such contest or appeal. The
Tenant will not contest any Taxes or appeal any assessments related thereto
without the Landlord’s prior written consent.

 

(e) The Tenant shall promptly deliver to the Landlord on request, copies of
assessment notices, tax bills and other documents received by the Tenant
relating to Taxes and Business Tax and receipts for payment of Taxes and
Business Tax payable by the Tenant.

 

(f) The Tenant shall on demand, pay to the Landlord or to the appropriate taxing
authority if required by the Landlord, all goods and services taxes, sales
taxes, value added taxes, business transfer taxes, or any other taxes imposed on
the Landlord with respect to Rent or in respect of the rental of space under
this Lease, whether characterized as a goods and services tax, sales tax, value
added tax, business transfer tax or otherwise. The Landlord shall have the same
remedies and rights with respect to the payment or recovery of such taxes as it
has for the payment or recovery of Rent under this Lease.

Section 2.05 Payment of Estimated Taxes and Operating Costs

 

(a) The amount of Taxes and Operating Costs may be estimated by the Landlord for
such period as the Landlord determines from time to time, and the Tenant agrees
to pay to the Landlord the amounts so estimated in equal installments, in
advance, on the first day of each month during such period. Notwithstanding the
foregoing, when bills for all or any portion of the amounts so estimated are
received, the Landlord may bill the Tenant for the Tenant’s Proportionate Share
thereof (or the amount determined under Section 2.04(c)) after crediting against
such amounts any monthly payments of estimated Taxes and Operating Costs
previously made by the Tenant and the Tenant shall pay the Landlord the amounts
so billed.

 

(b) Within a reasonable time after the end of the period for which such
estimated payments have been made, the Landlord shall submit to the Tenant a
statement showing the calculation of the Tenant’s share of Taxes and Operating
Costs together with a report from the Landlord’s auditor as to the total of the
amounts included in Operating Costs. If: (i) the amount the Tenant has paid is
less than the amounts due, the Tenant shall pay such deficiency to the Landlord
within thirty (30) days of delivery of such Landlord’s statement; or (ii) the
amount paid by the Tenant is greater than the amounts due, the Landlord shall
pay such excess to the Tenant within thirty (30) days of delivery of such
Landlord’s statement.

 

(c) The obligations contained in this Section shall survive the expiry or
earlier termination of the Term. Failure of the Landlord to render any statement
of Taxes or Operating Costs shall not prejudice the Landlord’s right to render
such statement thereafter or with respect to any other period. The rendering of
any such statement shall also not affect the Landlord’s right to subsequently
render an amended or corrected statement.

 

(d) The Tenant shall not claim a re-adjustment in respect of Operating Costs or
Taxes or other items of Additional Rent estimated by the Landlord or the share
payable by the Tenant on account thereof for any Fiscal Year except by notice
given to the Landlord within one hundred and eighty (180) days after delivery of
the statement, stating the particulars of the error in computation.

 

(e) If the time or method of collection of Taxes by the municipal, provincial,
parliamentary, or other authority shall become different from the time or method
of collection of Taxes which exists at the date of the execution of this Lease,
the Landlord shall have the right to change the time or method of the collection
of the Tenant’s Proportionate Share of Taxes such that the Tenant’s
Proportionate Share of Taxes for the calendar year shall be fully paid to the
Landlord by such time or times as the Taxes are due and owing to the municipal,
provincial, parliamentary or other authority.

 

(f) Whenever any part or parts of the Operating Costs and/or Taxes are, in the
reasonable opinion of the Landlord, attributable to certain premises or classes
of premises in the Building, the Landlord may attribute such part or parts
thereof to such premises or classes of premises respectively (the “Designated
Premises”). If and whenever the Premises constitute all or a part of the
Designated Premises with respect to any such part or parts of the Operating
Costs and/or Taxes, the Tenant’s share (the “Share”) thereof shall be a fraction
thereof, the numerator of which is the Rentable Area of the Premises or the part
thereof within the Designated Premises and the denominator of which is the
Rentable Area of the Designated Premises.

 

HSBC Office Master Mar 2012

SIERRA ONCOLOGY-HSBC 2150-MAY 2 2017/LT

      -3-    LOGO [g386973page01.jpg]



--------------------------------------------------------------------------------

Section 2.06 Additional Rent

Except as otherwise provided in this Lease, all Additional Rent shall be payable
by the Tenant to the Landlord within five (5) business days after demand.

Section 2.07 Rent Past Due

All Rent past due shall bear interest from the date on which the same became due
until the date of payment at five percent (5%) per annum in excess of the prime
interest rate for Canadian Dollar demand loans announced from time to time by
any Canadian chartered bank designated by the Landlord. Such interest shall be
calculated on a daily basis and compounded monthly from the time such amounts
first become due and payable until such amounts and all interest thereon are
paid in full by the Tenant to the Landlord.

Section 2.08 Utilities

 

(a) The Tenant shall pay to the Landlord, or as the Landlord directs, all gas,
electricity, water, steam and other utility charges applicable to the Premises
on the basis of the Rentable Area of the Premises. Charges for utilities shall
be payable in advance on the first day of each month at a basic rate determined
by the Landlord’s engineers. The Landlord shall be entitled to allocate to the
Premises an additional charge, as determined by the Landlord’s engineer, for any
supply of utilities to the Premises in excess of those covered by such basic
charge. If any utility rates or related taxes or charges are increased or
decreased during the Term, such charges shall be equitably adjusted and the
decision of the Landlord, acting reasonably, shall be final and binding with
respect to any such adjustment.

 

(b) The Landlord shall have the exclusive right to replace bulbs, tubes and
ballasts in the lighting system in the Premises, on either an individual or a
group basis. The Tenant shall pay the cost of such replacement on the first day
of each month or at the option of the Landlord upon demand.

 

(c) The Tenant shall pay the cost of installing, inspecting, verifying,
maintaining and repairing any meters or metering system installed at the request
of the Landlord or the Tenant to measure the usage of utilities in the Premises.
Where a base building metering system has been installed in the Building, the
Landlord will provide, at the Tenant’s expense, all necessary components and
programming to connect the Premises to the Landlord’s metering system.

Section 2.09 Adjustment of Areas

The Landlord may from time to time re-measure the Useable Area of the Premises
or re-calculate the Rentable Area of the Premises and may re-adjust the Net Rent
and/or the Tenant’s Proportionate Share of Additional Rent accordingly. The
effective date of any such re-adjustment shall: (a) in the case of an adjustment
to the Rentable Area resulting from a change in the aggregate Useable Area of
all office premises on the floor on which the Premises are situated, be the date
on which such change occurred; and (b) in the case of a correction to any
measurement or calculation error, be the date as of which such error was
introduced in the calculation of Rent. Any necessary adjusting payment will be
made by the party responsible for that payment forthwith upon the amount of the
adjusting payment being determined.

Section 2.10 Net Lease

This Lease is a completely net lease to the Landlord, except as expressly herein
set out. The Landlord is not responsible for any expenses or outlays of any
nature arising from or relating to the Premises, or the use or occupancy
thereof, or the contents thereof or the business carried on therein. The Tenant
shall pay all charges, impositions and outlays of every nature and kind relating
to the Premises except as expressly herein set out.

Section 2.11 Electronic Funds Transfer

At the Landlord’s request, the Tenant will participate in an electronic funds
transfer (“EFT”) system or similar system whereby the Tenant will authorize its
bank, trust company, credit union or other financial institution to credit the
Landlord’s bank account each month in an amount equal to the Net Rent and
Additional Rent payable on a monthly basis pursuant to the provisions of this
Lease.

Section 2.12 Prepaid Rent

The Landlord acknowledges receipt from the Tenant of prepaid rent in the amount
set out in Section 1.01(i), which shall be held by the Landlord without interest
until the expiry of the Term as it may be extended from time to time
(hereinafter in this section referred to as the “Term”) as nonrefundable
pre-paid rent for application to the period immediately preceding the expiry of
the Term (the “Prepaid Rent”). In the event that the Tenant is in default of the
payment of Rent under this Lease during the Term, and if the Tenant has not
cured such default within the notice period set out in this Lease, the Landlord
shall be entitled, upon expiry of such notice period, to draw upon the Prepaid
Rent in whole or in part, without notice to the Tenant, and apply same to such
arrears. Further, in the event that this Lease is terminated by the Landlord in
accordance with Article IX of this Lease prior to the expiry of the Term, it is
agreed by the Tenant that the Landlord shall be entitled to apply, at its
option, the Prepaid Rent to any arrears of Rent up to and including the date of
termination, and thereafter to the Landlord’s damages caused as a result of the
breach and the forfeiture of the Lease, all without prejudice to the Landlord’s
rights to recover the balance of any loss, damages or expense which the Landlord
has suffered as a result of early

 

HSBC Office Master Mar 2012

SIERRA ONCOLOGY-HSBC 2150-MAY 2 2017/LT

      -4-    LOGO [g386973page01.jpg]



--------------------------------------------------------------------------------

termination of this Lease. If the Landlord has applied all or a portion of the
Prepaid Rent against any arrears in accordance with this Section, the Tenant
shall replenish the Prepaid Rent to its original amount by delivering to the
Landlord a sufficient amount by bank draft or certified cheque upon five
(5) days of the Landlord’s written demand to the Tenant. The Tenant acknowledges
and confirms that if the Prepaid Rent is held by the manager of the Building,
such Prepaid Rent shall be held by the manager of the Building as agent of the
Landlord.

In the event that the Tenant becomes bankrupt or takes the benefit of any
statute for bankrupt or insolvent debtors (including, without limiting the
generality of the foregoing, the Companies Creditors’ Arrangement Act R.S.C.
1985, c.C-36, as amended or replaced) prior to expiry of the Term, then
notwithstanding anything to the contrary contained in such legislation for
bankrupt or insolvent debtors, the Tenant agrees that the Landlord shall be
entitled to retain the Prepaid Rent for application to any amount of Rent in
arrears or accelerated Rent under this Lease and, in the event that this Lease
is repudiated or disclaimed by the Tenant, a trustee in bankruptcy or a court
representative, then to the Landlord’s damages which it has suffered as a result
of such early termination of this Lease.

Prior to the expiry of the Term, the Landlord shall apply the remainder of the
Prepaid Rent (if any) to Rent payable for the last month(s) of the Term or such
portion thereof as applicable, provided the Tenant shall remain responsible for
any Rent that remains unpaid, including any amount in connection with
adjustments of Additional Rent.

ARTICLE III - CONTROL OF BUILDING

Section 3.01 Landlord’s Services

 

(a) The Landlord shall provide climate control to the Premises during Normal
Business Hours to maintain a temperature adequate for normal occupancy, except
during the making of repairs, alterations or improvements, provided that the
Landlord shall have no liability for failure to supply climate control service
when stopped as aforesaid or when prevented from doing so by repairs, or causes
beyond the Landlord’s reasonable control.

 

(b) Subject to the Rules and Regulations, the Landlord shall provide elevator
service during Normal Business Hours for use by the Tenant in common with
others, except when prevented by repairs. The Landlord will operate at least one
passenger elevator for use by tenants at all times except in the case of fire or
other emergencies.

 

(c) The Landlord will provide cleaning services in the Building consistent with
the standards of a first class office building (excluding interior glass areas
and areas used exclusively for computer equipment) provided that the Tenant at
the end of each business day shall provide access to the persons performing the
janitor services and leave the Premises in a reasonably clean and tidy
condition.

 

(d) Subject to Section 2.08, the Landlord shall make available to the Premises
electricity for normal lighting and miscellaneous power requirements and, in
normal quantities gas, water, and other public utilities generally made
available to other tenants of the Building by the Landlord.

 

(e) The Tenant shall not install any equipment or systems that will exceed, or
overload the capacity or interfere with the normal operation of the heating,
ventilating or air-conditioning or any other service or facility in the Building
and agrees that if any equipment or systems installed by the Tenant requires
additional heating, ventilating or air-conditioning equipment system or any
other service or facility, as determined by the Landlord acting reasonably, the
same shall be installed at the Tenant’s expense. If installation of any
equipment, fixture or system on the Premises by the Tenant necessitates
rebalancing or readjustment of the heating, ventilating and air-conditioning
system by the Landlord, the same will be performed by the Landlord at the
Tenant’s sole expense. The Tenant shall not, without the Landlord’s prior
written consent in each instance, connect any equipment, fixtures, systems or
appliances (other than normal office electrical fixtures, computers,
typewriters, word processors, small office machines and lamps) to the Building’s
electric distribution system or make any alteration or addition to the electric
system of the Premises.

 

(f) Wherever this Lease provides that the Tenant is to pay a cost or expense to
the Landlord as an item of Additional Rent (except for Operating Costs, Taxes,
Premises utilities and the 15% administration fee referred to in this Section),
the Tenant shall pay, in addition to such cost or expense, the Landlord’s
administration charge of 15% of such cost or expense, which cost shall also be
an item of Additional Rent. The Tenant shall pay to the Landlord the costs of
all such services provided at the Tenant’s request or otherwise provided for
herein and which are not included in Operating Costs including, without
limitation: (i) the provision of HVAC services outside of Normal Business Hours
or utilities of a special nature; (ii) replacement of non-standard electric
light fixtures, ballasts, tubes, starters, lamps, light bulbs and controls;
(iii) special janitorial or cleaning services; (iv) special security services;
(v) locksmith services; (vi) operating elevators used or reserved for the sole
benefit of the Tenant and supervising the operation of the elevator and movement
of furniture, equipment, freight and supplies for the Tenant; (vii) construction
of any Leasehold Improvements or other work performed at the request of or on
behalf of the Tenant; and (viii) other services performed at the request of or
on behalf of the Tenant.

 

HSBC Office Master Mar 2012

SIERRA ONCOLOGY-HSBC 2150-MAY 2 2017/LT

      -5-    LOGO [g386973page01.jpg]



--------------------------------------------------------------------------------

Section 3.02 Alterations by Landlord

The Landlord may:

 

(a) alter, add to, subtract from, construct improvements to, rearrange, build
additional storeys on and construct additional facilities in, adjoining or near
the Building;

 

(b) relocate the facilities and improvements comprising the Building or erected
on the Lands, or alter or relocate the Premises, in which case the Landlord will
provide the Tenant with not less than one hundred and eighty (180) days prior
written notice, provided that the premises as relocated, altered, or rearranged
shall be in all material aspects comparable to the Premises with respect to
elevator exposure and the floor level, which shall not be lower than the
thirteenth (13th) floor, and provided that 60% of any relocated premises shall
be on the same side of the Building as the Premises and that the Landlord shall
ensure that the relocated premises are ready for occupancy prior to requiring
the Tenant to vacate the Premises. Such notice will contain a floor plan showing
the location of the altered or relocated premises (the “Relocated Premises”)
which will contain substantially the same Rentable Area as the Premises. The
Landlord will provide leasehold improvements in the Relocated Premises at its
sole cost and expense, of a quality substantially equal to those in the
Premises, on or before the date of relocation and the Tenant will provide vacant
possession of the Premises on the relocation date set out in the notice. In the
event the Landlord exercises its right to relocate the Premises, the Landlord
shall, in addition to providing leasehold improvements in the Relocated Premises
as provided aforesaid, reimburse the Tenant for the reasonable direct costs of:
(1) relocating furniture, telephones and computer equipment; (2) replacing
personalized stationery on hand which is no longer addressed correctly; and
(3) regulatory filings required under applicable securities laws as a result of
the Tenant’s change of address, if any, each of which costs shall be supported
by invoice copies to the Landlord.

 

(c) do such things on, or in the Lands or Building as are required to comply
with any laws, by-laws, regulations, orders or directives affecting the Lands or
any part of the Building; and

 

(d) do such other things on or in the Lands or Building as the Landlord, in the
use of good business judgment determines to be advisable;

provided that notwithstanding anything contained in this Section, access to the
Premises or the Relocated Premises, as the case may be, shall at all times be
available from the elevator lobby. In exercising the foregoing rights, the
Landlord shall use its reasonable efforts (i) not to unreasonably interfere with
the business operations of the Tenant in the Premises; (ii) to complete its work
as expeditiously as possible under the circumstances and during non-business
hours wherever reasonably possible provided there is no additional cost incurred
by the Landlord; and (iii) except in the case of an emergency where no notice
shall be required, to provide the Tenant with reasonable prior written notice.

The Landlord shall not be in breach of its covenant for quiet enjoyment or
liable for any loss, costs or damages, whether direct or indirect, incurred by
the Tenant due to any of the foregoing.

Section 3.03 Telecommunication Service Providers

The Tenant may utilize a registered telecommunication service provider of its
choice upon prior written notice to the Landlord, subject to the provisions of
this Lease including but not limited to the following:

 

(a) the service provider shall execute and deliver the Landlord’s standard form
of license agreement which shall include a provision for the Landlord to receive
compensation for the use of the space for the service provider’s equipment and
materials;

 

(b) the Landlord shall incur no expense or liability whatsoever with respect to
any aspect of the provision of telecommunication services, including without
limitation, the cost of installation, service, materials, repairs, maintenance,
interruption or loss of telecommunication service;

 

(c) the Landlord must first reasonably determine that there is sufficient space
in the risers of the Building for the installation of the service provider’s
equipment and materials; and

 

(d) the Tenant shall indemnify and hold harmless the Landlord for all losses,
claims, demands, expenses and judgments against the Landlord caused by or
arising out of, either directly or indirectly, any acts or omissions by the
service provider (or those for whom it is responsible at law) for or on behalf
of the Tenant.

The Tenant shall be responsible for the costs associated with the supply and
installation of telephone, computer and other communication equipment and
systems and related wiring within the Premises to the boundary of the Premises
for hook up or other integration with telephone and other communication
equipment and systems of a telephone or other communication service provider,
which equipment and systems of the service provider are located or are to be
located in the Building pursuant to the Landlord’s standard form of license
agreement.

 

HSBC Office Master Mar 2012

SIERRA ONCOLOGY-HSBC 2150-MAY 2 2017/LT

      -6-    LOGO [g386973page01.jpg]



--------------------------------------------------------------------------------

The Landlord shall supply space in risers in the Building and space on floor(s)
of the Building in which the Premises are located, the location of which shall
be designated by the Landlord in its discretion, to telecommunication service
providers who have entered into the Landlord’s standard form of license
agreement for the purpose, without any cost or expense to Landlord therefor, of
permitting installation in such risers and on such floor(s) of telephone and
other communication services and systems (including data cable patch panels) to
the Premises at a point designated by the Landlord.

The Landlord shall have the right to assume control of cables and other
telecommunication equipment in the Building and may designate them as part of
the common areas.

Section 3.04 Riser Rooms

The parties understand that the Building contains one or more rooms where the
fibre optic and telephone equipment for the Building is situated (hereinafter
referred to as the “Riser Rooms”) and the Tenant agrees that all Riser Rooms
shall be for the sole and exclusive use of the Landlord. The Tenant shall not
use the equipment contained in the Riser Rooms, install, or instruct the
installation of any additional equipment, whether telephone equipment, fibre
optic equipment or otherwise, without first obtaining the Landlord’s written
consent to same, which consent may be unreasonably withheld or granted upon the
imposition of any terms which the Landlord deems fit, including the payment of
an additional fee, the amount of which shall be established at the sole
discretion of the Landlord.

ARTICLE IV - ACCESS AND ENTRY

Section 4.01 Entry for Inspection and Work

The Landlord shall be entitled at all reasonable times after 24 hours’ prior
written notice (and at any time without notice in case of emergency) to enter
the Premises to examine them; to make such repairs, alterations or improvements
in the Premises or to the Building as the Landlord considers necessary or
desirable; to have access to under-floor ducts and access panels to mechanical
shafts; to check, calibrate, adjust and balance controls and other parts of the
heating, air conditioning, ventilating and climate control systems; and for any
other purpose necessary to enable the Landlord to perform its obligations or
exercise its rights under this Lease or in the administration of the Building or
other improvements on the Lands. The Tenant shall not obstruct any pipes,
conduits or mechanical or electrical equipment so as to prevent reasonable
access thereto. The Landlord shall exercise its rights under this Section, to
the extent possible in the circumstances, in such manner so as to minimize
interference with the Tenant’s use and enjoyment of the Premises.

Section 4.02 Right to Show Premises

The Landlord and its agents shall have the right to enter the Premises at all
reasonable times after 24 hours’ prior written notice during Normal Business
Hours to show them to prospective purchasers, or Mortgagees or prospective
Mortgagees, and, during the last eighteen (18) months of the Term (or the last
eighteen (18) months of any extension or renewal term if this Lease is extended
or renewed), to prospective tenants.

Section 4.03 Entry not Forfeiture

No entry into the Premises or anything done therein by the Landlord pursuant to
a right granted by this Lease shall constitute a breach of any covenant for
quiet enjoyment, or (except where expressed by the Landlord in writing) shall
constitute a re-entry or forfeiture, or an actual or constructive eviction. The
Tenant shall have no claim for injury, damages or loss suffered as a result of
any such entry or thing, except in the case of willful misconduct by the
Landlord in the course of such entry, but the Landlord shall in no event be
responsible for the acts or negligence of any Persons providing cleaning or
waste disposal services in the Building.

ARTICLE V - MAINTENANCE, REPAIRS AND ALTERATIONS

Section 5.01 Maintenance By Landlord

 

(a) The Landlord covenants to keep the following in good repair as a prudent
owner: (i) the structure of the Building including exterior walls and roofs
(which obligation includes remediating any water penetration into the Premises
that is not caused by the Tenant or those the Tenant is responsible at law and
that does not originate from the Premises or from those improvements that are
the Tenant’s responsibility under Section 5.02 hereof); (ii) the mechanical,
electrical, plumbing and other base building systems, (but excluding components
of such systems installed by the Tenant or that service the Tenant’s Premises
from the point of connection to the base building system); and (iii) the
entrance, lobbies, plazas, stairways, corridors, parking areas and other
facilities from time to time provided for use in common by the Tenant and other
tenants of the Building. If such maintenance or repairs are required by law due
to the business carried on by the Tenant, then the full cost of such maintenance
and repairs plus a sum equal to fifteen percent (15%) of such cost representing
the Landlord’s overhead, shall be paid by the Tenant to the Landlord.

 

(b) The Landlord shall not be responsible for any damages caused to the Tenant
by reason of failure of any equipment or facilities serving the Building or
delays in the performance of any work for which h the Landlord is responsible
under this Lease. The Landlord shall have the right to stop, interrupt or reduce
any services, systems or utilities provided to, or serving the Building or
Premises to perform repairs, alterations or maintenance or to comply with laws
or regulations, or requirements of its insurers, or for causes beyond the
Landlord’s reasonable control or as a result

 

HSBC Office Master Mar 2012

SIERRA ONCOLOGY-HSBC 2150-MAY 2 2017/LT

      -7-    LOGO [g386973page01.jpg]



--------------------------------------------------------------------------------

of the Landlord exercising its rights under Section 3.02. The Landlord shall not
be in breach of its covenant for quiet enjoyment or liable for any loss, costs
or damages, whether direct or indirect, incurred by the Tenant due to any of the
foregoing, but the Landlord shall make reasonable efforts to restore the
services, utilities or systems so stopped, interrupted or reduced.

 

(c) If the Tenant fails to carry out any maintenance, repairs or work required
to be carried out by it under this Lease to the reasonable satisfaction of the
Landlord, the Landlord may at its option carry out such maintenance or repairs
without any liability for any resulting damage to the Tenant’s property or
business. The cost of such work, plus a sum equal to fifteen percent (15%) of
such cost representing the Landlord’s overhead, shall be paid by the Tenant to
the Landlord.

Section 5.02 Maintenance by Tenant; Compliance with Laws

 

(a) The Tenant shall at its sole cost repair and maintain the Premises exclusive
of base building mechanical, electrical and plumbing systems, (but specifically
including components of those systems up to the point of connection to the
Landlord’s base building system, whether or not such components are within the
Premises), all to a standard consistent with a first class office building, with
the exception only of those repairs which are the obligation of the Landlord
under this Lease, subject to Article VII. The Landlord may enter the Premises at
all reasonable times upon giving the Tenant at least twenty-four (24) hours’
prior notice (except in the case of emergency when no notice is required) to
view their condition and the Tenant shall maintain and keep the Premises in good
and substantial repair according to notice in writing. At the expiry or earlier
termination of the Term, the Tenant shall surrender the Premises to the Landlord
in as good condition and repair as the Tenant is required to maintain the
Premises throughout the Term. The Tenant shall also manage, maintain, operate
and repair the Premises and construct, use, operate and maintain Leasehold
Improvements and all furnishings, fixtures and equipment located in the Premises
so as to comply with the Environmental Management Plan.

 

(b) The Tenant shall, at its own expense, promptly comply with all laws,
by-laws, government orders and with all reasonable requirements or directives of
the Landlord’s insurers affecting the Premises or their use, repair or
alteration.

 

(c) The Tenant shall not commit, or permit to be committed, waste upon the
Premises or Building or the fixtures and equipment thereof or any nuisance or
other thing that may disturb the quiet enjoyment of any other tenant in the
Building, whether or not the nuisance arises out of the use of the Premises by
the Tenant for a purpose permitted by this Lease.

Section 5.03 Tenant’s Alterations

 

(a) No Alterations shall be made to the Premises without the Landlord’s written
approval, not to be unreasonably withheld provided that such Alterations are
consistent with the Environmental Management Plan and the Tenant Construction
Manual. The Tenant shall submit to the Landlord details of the proposed work
including four (4) sets of detailed working drawings and specifications prepared
by qualified architects or engineers conforming to good engineering practice.
All such Alterations shall be performed: (i) at the sole cost of the Tenant;
(ii) by contractors and workers approved by the Landlord, in advance and having
labour union affiliations compatible with those of persons working in the
Building on behalf of the Landlord; (iii) in a good and workmanlike manner and
consistent with the Environmental Management Plan and the Tenant Construction
Manual; (iv) in accordance with drawings and specifications approved by the
Landlord; (v) in accordance with all applicable legal and insurance
requirements; (vi) subject to the reasonable regulations, supervision, control
and inspection of the Landlord; (vii) subject to such indemnification against
liens and expenses as the Landlord reasonably requires; and (viii) in accordance
with all applicable laws, by-laws, regulations and government orders. The
Landlord’s reasonable cost incurred with respect to the Tenant’s Alterations
including without limitation the cost of approving, supervising and inspecting
all such work shall be paid by the Tenant. Following the completion of any such
Alterations, the Tenant shall provide the Landlord within five (5) days of
request, such post-construction documentation that the Landlord reasonably
requires, which may include, but is not limited to, professionally prepared
as-built drawings that accurately reflect the work that was performed.

 

(b) If the Alterations would affect the structure of the Building or any of the
electrical, plumbing, mechanical, heating, ventilating or air conditioning
systems or other base building systems, such work shall at the option of the
Landlord be performed by the Landlord at the Tenant’s cost. If the Landlord
performs such work, then on completion of such work, the cost of the work plus a
sum equal to fifteen percent (15%) of said cost representing the Landlord’s
overhead shall be paid by the Tenant to the Landlord.

 

(c) If the Tenant installs Leasehold Improvements, or makes Alterations which
depart from the Building standard and which restrict access to any Building
system or to any structural element of the Building by the Landlord or by any
person or corporation authorized by the Landlord, or which restrict the
installation of the leasehold improvements of any other tenant in the Building,
then the Tenant shall be responsible for all costs incurred by the Landlord in
obtaining access to such Building system, or in installing such other tenant’s
leasehold improvements and the Tenant shall, at the request of the Landlord
remove any obstruction in a manner acceptable to the Landlord, failing which the
Landlord may remove the same; and the Tenant will pay, or reimburse the Landlord
for, the cost of such removal and for any replacement or restoration of such
Leasehold Improvements or Alterations.

 

HSBC Office Master Mar 2012

SIERRA ONCOLOGY-HSBC 2150-MAY 2 2017/LT

      -8-    LOGO [g386973page01.jpg]



--------------------------------------------------------------------------------

Section 5.04 Repair Where Tenant at Fault

Notwithstanding any other provisions of this Lease, but subject to Section 6.07,
if the Building is damaged or destroyed or requires repair, replacement or
alteration as a result of the act or omission of the Tenant, its employees,
agents, invitees, licensees, contractors or others for whom it is in law
responsible, the cost of the resulting repairs, replacements or alterations plus
a sum equal to fifteen percent (15%) of such cost representing the Landlord’s
overhead, shall be paid by the Tenant to the Landlord.

Section 5.05 Removal of Improvements and Fixtures

All Leasehold Improvements (other than Trade Fixtures) shall immediately upon
their placement, before or during the Term, become the Landlord’s property
without compensation to the Tenant but the Landlord shall be under no obligation
to repair, maintain or insure the same, such matters being the sole
responsibility of the Tenant in accordance with the provisions of this Lease.
Except as otherwise agreed by the Landlord in writing, no Leasehold Improvements
shall be removed from the Premises by the Tenant either during or at the expiry
or sooner termination of the Term except that:

 

(a) the Tenant may, during the Term, in the usual course of its business, remove
its Trade Fixtures, provided that the Tenant is not in default under this Lease;

 

(b) the Tenant shall, at the expiry or earlier termination of the Term, at its
sole cost, remove its Trade Fixtures from the Premises, failing which, at the
option of the Landlord, the Trade Fixtures shall become the property of the
Landlord and may be removed from the Premises and sold or disposed of by the
Landlord in such manner as it deems advisable;

 

(c) the Tenant shall, at the expiry or earlier termination of the Term, at its
sole cost, either remove such of the Leasehold Improvements in the Premises as
the Landlord shall require to be removed, and restore the Premises to the
condition in which the Tenant took possession of the Premises under the Existing
Sublease Consent to the extent required by the Landlord, acting reasonably, or
at the Landlord’s option, pay to the Landlord the estimated cost of such removal
and restoration as determined by the Architect, acting reasonably. If the
Landlord requires the Tenant to perform the aforesaid work, then:

 

  (i) the Tenant shall submit detailed demolition drawings to the Landlord for
its prior approval, and such work shall be completed under the supervision of
the Landlord;

 

  (ii) the Tenant shall, at its expense, repair any damage caused to the
Building by such removal; and

 

  (iii) if the Tenant fails to complete such work on or before the expiry of the
Term, the Tenant shall pay compensation to the Landlord for each day following
such expiry until the completion of such work, at a rate equal to twice the per
diem Rent payable during the last month preceding the expiry of the Term, which
sum is agreed by the parties to be a reasonable estimate of the damages suffered
by the Landlord for the loss of use of the Premises; and

Notwithstanding Section 5.05(c) above, upon not more than six (6) months prior
to the expiry of this Lease, the Tenant may request, which request shall be
given in writing to the Landlord, a list of those Leasehold Improvements that
the Landlord will require to be removed from the Premises and the extent to
which the Tenant will be required to restore the Premises or whether the
Landlord will require the Tenant to pay the estimated cost for such removal and
restoration. In the event that the Landlord fails to respond within a thirty
(30) day period, then the Tenant may request a response from the Landlord, which
request shall be given in writing to the Landlord within two (2) days following
the expiry of such thirty (30) day period, and the Landlord shall have a period
of fifteen (15) days following receipt of the Tenant’s notice to respond; and

 

(d) the Tenant shall, at the expiry or earlier termination of the Term, at its
sole cost, and at the Landlord’s option: (i) remove all wiring, cables, and
other telecommunications installations installed by the Tenant in the risers of
the Building or elsewhere in the Building (the “Wiring”) or (ii) pay to the
Landlord the estimated cost of removal of the Wiring as determined by the
Architect acting reasonably. In the event the Landlord elects that the Tenant
shall perform the required work, it shall be completed under the supervision of
the Landlord, and the Tenant shall at its expense, repair any damage caused by
such removal.

Any removal by the Tenant of any trade fixtures, personal property and/or
Leasehold Improvements as permitted by this Section 5.05 shall be completed by
or on behalf of the Tenant in accordance with the Environmental Management Plan
and the Tenant Construction Manual.

Section 5.06 Liens

The Tenant shall promptly pay for all materials supplied and work done in
respect of the Premises so as to ensure that no lien is registered against any
portion of the Lands or Building or against the Landlord’s or Tenant’s interest
therein. If a lien is registered or filed, the Tenant shall discharge or vacate
it at its expense within five (5) business days of notice from the Landlord,
failing which the Landlord may at its option discharge, vacate or otherwise
release the lien by paying the amount claimed to be due into court or directly
to the lien claimant and the amount so paid and all expenses of the Landlord
including legal

 

HSBC Office Master Mar 2012

SIERRA ONCOLOGY-HSBC 2150-MAY 2 2017/LT

      -9-    LOGO [g386973page01.jpg]



--------------------------------------------------------------------------------

fees (on a solicitor and client or substantial indemnity basis) shall be paid by
the Tenant to the Landlord. The Tenant will not grant any security interest in
the Leasehold Improvements without the prior written consent of the Landlord and
will promptly cause the discharge of any financing statement or notice which may
be filed in respect of such security interest under any statute, unless such
statement or notice is in favour of the Landlord.

Section 5.07 Notice by Tenant

The Tenant shall notify the Landlord of any accident, defect, damage or
deficiency in any part of the Premises or the Building which comes to the
attention of the Tenant, its employees or contractors notwithstanding that the
Landlord may have no obligation in respect thereof.

Section 5.08 Not to Overload Floors

The Tenant covenants that it shall not bring upon the Premises any machinery,
equipment or thing that by reason of its weight, size or use might damage the
Building and shall not at any time overload the floors of the Premises by any
machinery, equipment or thing. If overloading occurs and damage ensues, the
Tenant shall forthwith, at the option of the Landlord, repair the damage or pay
the Landlord the cost of making it good, plus a sum equal to fifteen percent
(15%) of the total cost thereof for the Landlord’s overhead and management, upon
demand as Rent. In the event of any dispute as to whether any machinery,
equipment or thing will or will not overload the floors of the Premises or
whether such machinery, equipment or thing may be brought upon the Premises, the
decision of the Architect shall be final and binding.

Section 5.09 Use of Hazardous Substances

The Tenant shall not use the Premises or permit them to be used, to generate,
utilize, manufacture, refine, treat, transport, store, handle, transfer, produce
or process Hazardous Substances.

Section 5.10 Removal of Hazardous Substances

The Tenant shall, upon expiration or termination of this Lease or any renewal
thereof, promptly remove all Hazardous Substances used or brought onto the
Premises by the Tenant or those acting under its authority or control. For
greater certainty, the foregoing obligation of the Tenant shall include, without
limitation, the responsibility to remove any Hazardous Substances which have as
a result of the operations of the Tenant, or any other person acting under its
authority or control, become affixed to, permeated within or accumulated on or
within the Building.

ARTICLE VI - INSURANCE AND INDEMNITY

Section 6.01 Tenant’s Insurance

 

(a) The Tenant shall maintain the following insurance throughout the Term at its
sole cost:

 

  (i) “All Risks” (including flood and earthquake) property insurance with
reasonable deductibles, naming the Landlord, the owners of the Lands and
Building and the Mortgagee as insured parties, as their interests may appear,
containing a waiver of any subrogation rights which the Tenant’s insurers may
have against the Landlord and against those for whom the Landlord is in law
responsible, and (except with respect to the Tenant’s chattels) incorporating
the Mortgagee’s standard mortgage clause. Such insurance shall insure:
(1) property of every kind owned by the Tenant or for which the Tenant is
legally liable located on or in the Building including, without limitation,
Leasehold Improvements, in an amount equal to not less than the full replacement
cost thereof, subject to a stated amount co-insurance clause; and (2) extra
expense insurance in such amount as will reimburse the Tenant for loss
attributable to all perils referred to in this paragraph 6.01(a)(i) or resulting
from prevention of access to the Premises;

 

  (ii) Commercial general liability insurance which includes the following
coverages: owners and contractors protective; personal injury; occurrence
property damage; and employers and blanket contractual liability. Such policies
shall contain inclusive limits of not less than five million dollars
($5,000,000.00), provide for cross liability and severability of interests, and
include the Landlord and its property manager as a named insured;

 

  (iii) Tenant’s “all risks” legal liability insurance for the replacement cost
value of the Premises;

 

  (iv) Automobile liability insurance on a non-owned form including contractual
liability, and on an owner’s form covering all licensed vehicles operated by or
on behalf of the Tenant, which insurance shall have inclusive limits of not less
than one million dollars ($1,000,000.00); and

 

  (v) Any other form of insurance which the Tenant or the Landlord, acting
reasonably, or the Mortgagee requires from time to time in form, in amounts and
for risks against which a prudent tenant would insure.

 

(b) All policies referred to in this Section 6.01 shall:

 

  (i) be taken out with insurers reasonably acceptable to the Landlord;

 

HSBC Office Master Mar 2012

SIERRA ONCOLOGY-HSBC 2150-MAY 2 2017/LT

      -10-    LOGO [g386973page01.jpg]



--------------------------------------------------------------------------------

  (ii) be in a form reasonably satisfactory to the Landlord;

 

  (iii) be non-contributing with, and shall apply only as primary and not as
excess to any other insurance available to the Landlord;

 

  (iv) not be invalidated as respects the interests of the Landlord or the
Mortgagee by reason of any breach of or violation of any warranty,
representation, declaration or condition; and

 

  (v) contain an undertaking by the insurers to notify the Landlord by
registered mail not less than thirty (30) days prior to any material change,
cancellation or termination. If not available, the Tenant undertakes and agrees
to notify the Landlord as described.

 

(c) Certificates of insurance on the Landlord’s standard form or other proof of
insurance as reasonably required by the Landlord, shall be delivered to the
Landlord prior to the Commencement Date and from time to time, forthwith upon
request. If the Tenant fails to take out or to keep in force any insurance
referred to in this Section 6.01 or should any such insurance not be approved by
either the Landlord or the Mortgagee and should the Tenant not commence to
diligently rectify (and thereafter proceed to diligently rectify) the situation
within forty-eight (48) hours after written notice by the Landlord to the Tenant
(stating, if the Landlord or the Mortgagee, from time to time, does not approve
of such insurance, the reasons therefor) the Landlord has the right without
assuming any obligation in connection therewith, to effect such insurance at the
sole cost of the Tenant and all outlays by the Landlord shall be paid by the
Tenant to the Landlord without prejudice to any other rights or remedies of the
Landlord under this Lease.

 

(d) The Tenant will cooperate with the Landlord and each of the other entities
that is added as an insured or loss payee under the policies maintained by the
Tenant as required by this Lease, to ensure that each of them obtains the full
benefit of the coverage and provisions of those policies intended to benefit
them.

Section 6.02 Increase in Insurance Premiums

The Tenant shall not keep or use in the Premises any article which may be
prohibited by any fire insurance policy in force from time to time covering the
Premises or the Building. If: (a) the conduct of business in, or use or manner
of use of the Premises; or (b) any acts or omissions of the Tenant in the
Building or any part thereof; causes or results in any increase in premiums for
any insurance carried by the Landlord with respect to the Building, the Tenant
shall pay any such increase in premiums. In determining whether increased
premiums are caused by or result from the use or occupancy of the Premises, a
schedule issued by the organization computing the insurance rate on the Building
showing the various components of such rate, shall be conclusive evidence of the
items and charges which make up such rate.

Section 6.03 Cancellation of Insurance

If any insurer under any insurance policy covering any part of the Building or
any occupant thereof cancels or threatens to cancel its insurance policy or
reduces or threatens to reduce coverage under such policy by reason of the use
of the Premises by the Tenant or by any Transferee, or by anyone permitted by
the Tenant to be upon the Premises, the Tenant shall remedy such condition
within forty-eight (48) hours after notice thereof by the Landlord.

Section 6.04 Loss or Damage

The Released Persons shall not be liable for any death or injury arising from or
out of any occurrence in, upon, at, or relating to the Lands or Building or
damage to property of the Tenant or of others located on the Premises or
elsewhere in the Building, nor shall they be responsible for any loss of or
damage to any property of the Tenant or others from any cause, whether or not
any such death, injury, loss or damage results from the negligence of the
Released Persons, their agents, employees, contractors, or others for whom they
may, in law, be responsible. Without limiting the generality of the foregoing,
the Released Persons shall not be liable for any injury or damage to Persons or
property resulting from interruption of utilities or services including but not
limited to telecommunications services, or resulting from fire, explosion,
falling plaster, falling ceiling tile, falling fixtures, steam, gas,
electricity, water, rain, flood, snow or leaks from any part of the Premises or
from the pipes, sprinklers, appliances, plumbing works, roof, windows or
subsurface of any floor or ceiling of the Building or from the street or any
other place or by dampness or by any other cause whatsoever. The Released
Persons shall not be liable for any such damage caused by other tenants or
Persons on the Lands or in the Building or by occupants of adjacent property
thereto, or the public, or caused by construction or by any private, public or
quasi-public work. All property of the Tenant kept or stored on the Premises
shall be so kept or stored at the risk of the Tenant only and the Tenant
releases and agrees to indemnify the Released Persons and save them harmless
from any claims arising out of any damage to the same including, without
limitation, any subrogation claims by the Tenant’s insurers. Notwithstanding
anything contained in this Section 6.04 to the contrary, it is understood and
agreed that the Landlord is liable for any such death or injury or any such
damage to property referred to in this Section 6.04 if any such death or injury
or any such damage to property is caused by or to the extent contributed to by
the negligence of the Landlord, but only to the extent that:

 

HSBC Office Master Mar 2012

SIERRA ONCOLOGY-HSBC 2150-MAY 2 2017/LT

      -11-    LOGO [g386973page01.jpg]



--------------------------------------------------------------------------------

  (a) (i) the Tenant is not required to have insurance coverage pursuant to
Section 6.01 of this Lease, and (ii) the Tenant does not otherwise have
insurance coverage for such death or injury or any such damage to property, in
either case without taking into account any deductible or co-insurance
provisions or other clauses; and

 

  (b) the Landlord is indemnified by its insurers for any such death or injury
or any such damage to property.

Section 6.05 Landlord’s Insurance

The Landlord shall throughout the Term carry: (a) insurance on the Building
(excluding the foundations and excavations) and the machinery, boilers and
equipment in or servicing the Building and owned by the Landlord or the owners
of the Building (excluding any property which the Tenant and other tenants are
obliged to insure under Section 6.01 or similar sections of their respective
leases) against damage by fire and extended perils coverage; (b) public
liability and property damage insurance with respect to the Landlord’s
operations in the Building; and (c) such other form or forms of insurance as the
Landlord or the Mortgagee reasonably considers advisable. Such insurance shall
be in such reasonable amounts and with such reasonable deductibles as would be
carried by a prudent owner of a reasonably similar building, having regard to
size, age and location. Notwithstanding the Landlord’s covenant in this Section
and notwithstanding any contribution by the Tenant to the cost of the Landlord’s
insurance premiums, the Tenant acknowledges and agrees that: (i) subject to
Section 6.07, the Tenant is not relieved of any liability arising from or
contributed to by its negligence or its willful act or omissions; (ii) no
insurable interest is conferred upon the Tenant under any insurance policies
carried by the Landlord; and (iii) the Tenant has no right to receive any
proceeds of any insurance policies carried by the Landlord.

Section 6.06 Indemnification By the Tenant

Notwithstanding any other provision of this Lease and notwithstanding any
negligence on the part of the Released Persons, the Tenant shall indemnify the
Released Persons and save them harmless from all loss (including loss of Net
Rent and Additional Rent) claims, actions, damages, liability and expense in
connection with loss of life, personal injury, damage to property or any other
loss or injury whatsoever arising out of this Lease, or any occurrence in, upon
or at the Premises, or the occupancy or use by the Tenant of the Premises or any
part thereof, or occasioned wholly or in part by any act or omission of the
Tenant or by anyone permitted to be on the Premises by the Tenant except to the
extent that the Landlord is liable for such death, injury, loss or damage under
Section 6.04. If the Released Persons shall, without fault on their part, be
made a party to any litigation commenced by or against the Tenant, then the
Tenant shall protect, indemnify and hold the Released Persons harmless in
connection with such litigation. The Released Persons may, at their option,
participate in or assume carriage of any litigation or settlement discussions
relating to the foregoing, or any other matter for which the Tenant is required
to indemnify the Released Persons under this Lease. Alternatively, the Released
Persons may require the Tenant to assume carriage of and responsibility for all
or any part of such litigation or discussions.

Section 6.07 Release By the Landlord

Despite any other section or clause of this Lease (except the last sentence of
this Section 6.07), the Tenant is not responsible for any part, in excess of
five million dollars ($5,000,000.00), or the amount of liability insurance
coverage available to the Tenant, whichever is the greater, of any loss or
damage to property of the Landlord that is located in, or is part of the
Building and Lands caused by any of the perils for which the Landlord is
required under Section 6.05 to maintain insurance. This release applies whether
or not the loss or damage arises from the negligence of the Tenant. This release
does not apply, however, to damage arising from the willful or grossly negligent
acts of the Tenant.

ARTICLE VII - DAMAGE AND DESTRUCTION

Section 7.01 No Abatement or Termination

If the Premises or Building are damaged or destroyed in whole or in part by fire
or any other occurrence, this Lease shall continue in full force and effect and
there shall be no abatement of Rent except as provided in this Article VII.

Section 7.02 Damage to Premises

If the Premises are at any time destroyed or damaged as a result of fire or any
other casualty required to be insured against by the Landlord under this Lease
or otherwise insured against by the Landlord and not caused or contributed to by
the Tenant, then the following provisions shall apply:

 

(a) if the Premises are rendered untenantable only in part, the Landlord shall
diligently repair the Premises to the extent only of its obligations under
Section 5.01 and Net Rent shall abate proportionately to the portion of the
Premises rendered untenantable from the date of destruction or damage until the
Landlord’s repairs have been completed;

 

(b) if the Premises are rendered wholly untenantable, the Landlord shall
diligently repair the Premises to the extent only of its obligations pursuant to
Section 5.01 and Net Rent shall abate entirely from the date of destruction or
damage until the Landlord’s repairs have been completed;

 

(c) if the Premises are not rendered untenantable in whole or in part, the
Landlord shall diligently perform such repairs to the Premises to the extent
only of its obligations under Section 5.01, but in such circumstances Net Rent
shall not terminate or abate;

 

HSBC Office Master Mar 2012

SIERRA ONCOLOGY-HSBC 2150-MAY 2 2017/LT

      -12-    LOGO [g386973page01.jpg]



--------------------------------------------------------------------------------

(d) upon being notified by the Landlord that the Landlord’s repairs have been
substantially completed, the Tenant shall diligently perform all repairs to the
Premises which are the Tenant’s responsibility under Section 5.02, and all other
work required to fully restore the Premises for use in the Tenant’s business, in
every case at the Tenant’s cost and without any contribution to such cost by the
Landlord, whether or not the Landlord has at any time made any contribution to
the cost of supply, installation or construction of Leasehold Improvements in
the Premises;

 

(e) nothing in this Section shall require the Landlord to rebuild the Premises
in the condition which existed before any such damage or destruction so long as
the Premises as rebuilt will have reasonably similar facilities to those in the
Premises prior to such damage or destruction, having regard, however, to the age
of the Building at such time; and

 

(f) nothing in this Section shall require the Landlord to undertake any repairs
having a cost in excess of the insurance proceeds actually received by the
Landlord with respect to such damage or destruction.

Section 7.03 Right of Termination

Notwithstanding Section 7.02, if the damage or destruction which has occurred in
the Premises is such that in the reasonable opinion of the Landlord the Premises
cannot be rebuilt or made fit for the purposes of the Tenant within ninety
(90) days of the happening of the damage or destruction, the Landlord may, at
its option, terminate this Lease on notice to the Tenant given within thirty
(30) days after such damage or destruction. If such notice of termination is
given, Rent shall be apportioned and paid to the date of such damage or
destruction and the Tenant shall immediately deliver vacant possession of the
Premises in accordance with the terms of this Lease.

Section 7.04 Destruction of or Damage to Building

 

(a) Notwithstanding anything contained in this Lease and specifically
notwithstanding the provisions of Section 7.03, if

 

  (i) thirty-five percent (35%) or more of the Total Rentable Area of the
Building; or

 

  (ii) a portion of the Building or Lands which materially affect access or
services essential thereto;

are damaged or destroyed by any cause whatsoever (irrespective of whether the
Premises are damaged or destroyed) and if, in the opinion of the Landlord acting
reasonably, the Building cannot be rebuilt or made fit for the purposes of their
respective tenants within one hundred and eighty (180) days after the occurrence
of the damage or destruction; then the Landlord may at its option (to be
exercised by written notice to the Tenant within sixty (60) days following any
such occurrence), terminate this Lease. In such event, the Term and the tenancy
hereby created shall expire upon the thirtieth (30th) day after such notice is
given, without indemnity or penalty payable by, or any other recourse against
the Released Persons, and the Tenant shall, within such thirty (30) day period,
vacate the Premises and surrender them to the Landlord with the Landlord having
the right to re-enter and repossess the Premises discharged of this Lease and to
expel all Persons and remove all property therefrom. Rent shall be due and
payable without reduction or abatement until the date of termination, unless the
Premises shall have been destroyed or damaged as well, in which event
Section 7.02 shall apply.

 

(b) If the Landlord is entitled to, but does not elect to terminate this Lease
under Section 7.04(a), the Landlord shall, following such damage or destruction,
diligently repair if necessary that part of the Building damaged or destroyed,
but only to the extent of the Landlord’s obligations under the terms of the
various leases for premises in the Building and exclusive of any tenant’s
responsibilities with respect to such repair. If the Landlord elects to repair,
the Landlord may do so in accordance with plans and specifications other than
those used in the original construction of the Building.

Section 7.05 Architect’s Certificate

The certificate of the Architect shall bind the parties as to: (a) the
percentage of the Total Rentable Area of the Building damaged or destroyed;
(b) whether or not the Premises are rendered untenantable and the percentage of
the Premises rendered untenantable; (c) the date upon which either the
Landlord’s or Tenant’s work of reconstruction or repair is completed or
substantially completed and the date when the Premises are rendered tenantable;
and (d) the state of completion of any work of the Landlord or the Tenant.

ARTICLE VIII - ASSIGNMENT, SUBLETTING AND TRANSFERS

Section 8.01 Assignments, Subleases and Transfers

Save and except as permitted in Section 8.01A, the Tenant shall not enter into,
consent to, or permit (whether voluntarily, involuntarily or by operation of
law) any Transfer without the prior written consent of the Landlord in each
instance, which consent shall not be unreasonably withheld but shall be subject
to the Landlord’s rights under Section 8.02. Notwithstanding any statutory
provision to the contrary, it shall not be considered unreasonable for the
Landlord to take into account the following factors in deciding whether to grant
or withhold its consent:

 

(a) whether such Transfer is in violation or in breach of any covenants or
restrictions made or granted by the Landlord to other tenants or occupants or
prospective tenants or occupants of the Building;

 

HSBC Office Master Mar 2012

SIERRA ONCOLOGY-HSBC 2150-MAY 2 2017/LT

      -13-    LOGO [g386973page01.jpg]



--------------------------------------------------------------------------------

(b) whether in the Landlord’s reasonable opinion, the financial background,
business history and capability of the proposed Transferee is satisfactory;

 

(c) whether the nature of the business of the proposed Transferee might harm the
Landlord’s business or reputation or reflect unfavourably on the Building or its
tenants, or is unethical or illegal;

 

(d) if the Transfer is to an existing tenant of the Landlord;

 

(e) the proposed assignee or sublessee is a governmental department, agency or
consulate;

 

(f) in the Landlord’s reasonable judgment, the use of the Premises by the
proposed assignee or sublessee would involve occupancy by other than primarily
general office personnel or otherwise in violation of Section 1.05 of this
Lease, would involve any alterations which would lessen the value of the
leasehold improvements in the Premises, would require increased services,
including increased load on elevator services, by the Landlord or alter the
reputation or character of the Building;

 

(g) in the Landlord’s reasonable judgment, the proposed assignee or sublessee
does not have a good reputation in the community as a tenant of property;

 

(h) the use of the Premises by the proposed assignee or subtenant will violate
any applicable law, by-law or regulation;

 

(i) there has occurred and is continuing an Event of Default by the Tenant under
this Lease;

 

(j) in the case of a subletting of less than the entire Premises, if the
subletting would result in the division of any one floor of the Premises into
more than three subspaces or would require access to be provided through space
leased or held for lease to another tenant or improvements to be made outside of
the Premises; or

 

(k) the Landlord does not receive sufficient information from the Tenant of the
proposed assignee or subtenant to enable it to make a determination concerning
the matters herein set out.

Consent by the Landlord to any Transfer if granted shall not constitute a waiver
of the necessity for such consent to any subsequent Transfer. This prohibition
against Transfer shall include a prohibition against any Transfer by operation
of law and no Transfer shall take place by reason of the failure of the Landlord
to give notice to the Tenant within thirty (30) days as required by
Section 8.02. Notwithstanding anything to the contrary herein contained, the
Tenant may not assign this Lease while any Rent is in arrears hereunder or while
any other Event of Default exists hereunder. Before making any assignment of
this Lease the Tenant will pay all Rent in arrears and will remedy any Event of
Default which then exists or will cause any Event of Default to cease to exist.

Section 8.01 A Transfer to a Permitted Transferee

Notwithstanding anything contained to the contrary in Section 8.01, and so long
as the Required Conditions apply, the Tenant shall not require the consent of
the Landlord (but in each case shall provide the Landlord with prior written
notice) in the case of any Transfer to an entity which is:

 

(a) an Affiliate (within the meaning of the Canada Business Corporations Act) of
Sierra Oncology Canada ULC, but only so long as such Affiliate remains an
Affiliate of Sierra Oncology Canada ULC; or

 

(b) a corporation or other legal entity which is a successor of the Tenant by
way of a merge, amalgamation, consolidation or other form of re-organization
with an Affiliate of Oncology Canada ULC, whether voluntary or involuntary, by
operation of law or otherwise;

(collectively, a “Permitted Transferee”),

provided that in either case (1) such Permitted Transferee shall carry on only
the same business as is permitted to be carried on by the Tenant pursuant to
Section 1.05; (2) the Tenant shall cause such Permitted Transferee to enter into
an agreement prepared by and in a form satisfactory to the Landlord in which
such Permitted Transferee covenants directly with the Landlord to be bound by
all the terms, covenants and conditions contained in this Lease as if such
Permitted Transferee had originally executed the Lease as Tenant; and (3) all
the provisions of Section 8.03 shall apply in respect of such Transfer.

In no event will any Transfer permitted pursuant to this Section 8.01A relieve
the Tenant from the performance of the terms, covenants and conditions herein on
its part contained to be observed and performed. In the event of any further
proposed Transfer, the terms of this Lease shall prevail as if this
Section 8.01A had not formed part of this Lease.

 

HSBC Office Master Mar 2012

SIERRA ONCOLOGY-HSBC 2150-MAY 2 2017/LT

      -14-    LOGO [g386973page01.jpg]



--------------------------------------------------------------------------------

Section 8.02 Landlord’s Rights

If the Tenant intends to effect a Transfer, the Tenant shall give prior notice
to the Landlord of such intent specifying the identity of the Transferee, the
type of Transfer contemplated, the portion of the Premises affected thereby, and
the financial and other terms of the Transfer, and shall provide such financial,
business or other information relating to the proposed Transferee and its
principals as the Landlord or any Mortgagee requires, together with copies of
any documents which record the particulars of the proposed Transfer. The
Landlord shall, within thirty (30) days after having received such notice and
all requested information, notify the Tenant either that:

 

(a) it consents or does not consent to the Transfer in accordance with the
provisions and qualifications of this Article VIII; or

 

(b) it elects to terminate this Lease as to the whole or part, as the case may
be, of the Premises affected by the proposed Transfer, in preference to giving
such consent.

If the Landlord elects to terminate this Lease it shall stipulate in its notice
the termination date of this Lease, which date shall be no less than thirty
(30) days nor more than ninety (90) days following the giving of such notice of
termination. If the Landlord elects to terminate this Lease, the Tenant shall
notify the Landlord within ten (10) days thereafter of the Tenant’s intention
either to refrain from such Transfer or to accept termination of this Lease or
the portion thereof in respect of which the Landlord has exercised its rights.
If the Tenant fails to deliver such notice within such ten (10) days or notifies
the Landlord that it accepts the Landlord’s termination, this Lease will as to
the whole or affected part of the Premises, as the case may be, be terminated on
the date of termination stipulated by the Landlord in its notice of termination.
If the Tenant notifies the Landlord within ten (10) days that it intends to
refrain from such Transfer, then the Landlord’s election to terminate this Lease
shall become void. If the Landlord does not elect to terminate this Lease then
Section 6.01 and 8.03 shall continue to apply to such Transfer. For greater
certainty, the foregoing does not apply to a Transfer to a Permitted Transferee.

Section 8.03 Conditions of Transfer

The following terms and conditions apply in respect of a Transfer:

 

(a) If there is a permitted Transfer, the Landlord may collect rent from the
Transferee and apply the net amount collected to the Rent payable under this
Lease but no acceptance by the Landlord of any payments by a Transferee shall be
deemed a waiver of the Tenant’s covenants or any acceptance of the Transferee as
tenant or a release of the Tenant from the further performance by the Tenant of
its obligations under this Lease. Any consent by the Landlord shall be subject
to the Tenant and Transferee executing an agreement with the Landlord agreeing:
(i) that the Transferee will be bound by all of the terms of this Lease and,
except in the case of a sublease, that the Transferee will be so bound as if it
had originally executed this Lease as tenant; and (ii) to amend the Lease to
incorporate such terms, covenants and conditions as are necessary so that the
Lease will be in accordance with the Landlord’s standard form of office lease in
use for the Building at the time of the Transfer, and so as to incorporate any
conditions imposed by the Landlord in its consent or required by this
Section 8.03.

 

(b) The Tenant shall remain liable under this Lease and shall not be released
from performing or observing any of the terms or conditions of this Lease.

 

(c) The rent and additional rent payable by the Transferee shall not be less
than the Net Rent and Additional Rent payable by the Tenant under this Lease as
at the effective date of the Transfer, (including any increases provided for in
this Lease).

 

(d) If the net and additional rent to be paid by the Transferee under such
Transfer exceeds the Rent payable under this Lease, the amount of such excess
shall be paid by the Tenant to the Landlord. If the Tenant receives from any
Transferee, either directly or indirectly, any consideration other than rent or
additional rent for such Transfer, either in the form of cash, goods or services
(other than the proceeds of any financing as the result of a Transfer involving
a mortgage, charge or similar security interest in this Lease) the Tenant shall
forthwith pay to the Landlord an amount equivalent to such consideration. The
Tenant and the Transferee shall execute any agreement required by the Landlord
to give effect to the foregoing terms.

 

(e) If the Transfer is a sublease, the Transferee will agree to waive any
statutory right to retain the unexpired portion of the term of the sublease or
the Term of this Lease or to enter into a lease directly with the Landlord, in
the event this Lease is terminated, surrendered, disclaimed or otherwise
disposed of or dealt with.

 

(f) Notwithstanding the effective date of any permitted Transfer as between the
Tenant and the Transferee, all Rent for the month in which such effective date
occurs shall be paid in advance by the Tenant so that the Landlord will not be
required to accept partial payments of Rent for such month from either the
Tenant or Transferee.

 

(g) Any document evidencing any Transfer permitted by the Landlord, or setting
out any terms applicable to such Transfer or the rights and obligations of the
Tenant or Transferee thereunder, shall be prepared by the Landlord or its
solicitors and all associated legal costs shall be paid by the Tenant

 

HSBC Office Master Mar 2012

SIERRA ONCOLOGY-HSBC 2150-MAY 2 2017/LT

      -15-    LOGO [g386973page01.jpg]



--------------------------------------------------------------------------------

Section 8.04 Change of Control

If the Tenant is at any time a corporation or partnership, any actual or
proposed Change of Control in such corporation or partnership shall be deemed to
be a Transfer and subject to all of the provisions of this Article VIII. The
Tenant shall make available to the Landlord or its representatives all of its
corporate or partnership records, as the case may be, for inspection at all
reasonable times, in order to ascertain whether any Change of Control has
occurred. Notwithstanding the foregoing, so long as the Required Conditions are
satisfied, the foregoing requirement that the Tenant make available to the
Landlord or its representatives all of its corporate or partnership records
shall be suspended provided that, upon the request of the Landlord, the Tenant
will provide a certificate executed by the President of the Tenant, certifying
whether or not a Change of Control has occurred and, if so, the particulars of
such Change of Control.

Section 8.05 No Advertising

The Tenant shall not advertise that the whole or any part of the Premises are
available for a Transfer and shall not permit any broker or other Person to do
so unless the text and format of such advertisement and the publications in
which such advertisement is to be placed are approved in writing by the
Landlord. No such advertisement shall contain any reference to the rental rate
of the Premises.

Section 8.06 Assignment By Landlord

The Landlord shall have the unrestricted right to sell, lease, convey or
otherwise dispose of all or any part of the Building or Lands or this Lease or
any interest of the Landlord in this Lease. To the extent that the purchaser or
assignee from the Landlord assumes the obligations of the Landlord under this
Lease, the Landlord shall thereupon and without further agreement be released
from all liability under this Lease.

ARTICLE IX - DEFAULT

Section 9.01 Default and Remedies

If and whenever an Event of Default occurs, then without prejudice to any other
rights which it has pursuant to this Lease or at law, the Landlord shall have
the following rights and remedies, which are cumulative and not alternative:

 

(a) terminate this Lease by notice to the Tenant, whether or not the Landlord
has, with respect to the same or another Event of Default, previously elected or
pursued a right or remedy which is inconsistent with termination of this Lease;

 

(b) to enter the Premises as agent of the Tenant and to relet the Premises for
whatever term, and on such terms as the Landlord in its discretion may determine
and to receive the rent therefor and as agent of the Tenant to take possession
of any property of the Tenant on the Premises, to store such property at the
expense and risk of the Tenant or to sell or otherwise dispose of such property
in such manner as the Landlord may see fit without notice to the Tenant; to make
alterations to the Premises to facilitate their reletting; and to apply the
proceeds of any such sale or reletting first, to the payment of any expenses
incurred by the Landlord with respect to any such reletting or sale; second, to
the payment of any indebtedness of the Tenant to the Landlord other than Rent;
and third, to the payment of Rent in arrears; with the residue to be held by the
Landlord and applied in payment of future Rent as it becomes due and payable.
The Tenant shall remain liable for any deficiency to the Landlord. If any
reletting extends for a period beyond the end of the Term, such reletting shall
not constitute a termination of this Lease, but a reletting as agent of the
Tenant up to the end of the Term and a letting thereafter by the Landlord for
its own account;

 

(c) to remedy or attempt to remedy any default of the Tenant under this Lease
for the account of the Tenant and to enter upon the Premises for such purposes.
No notice of the Landlord’s intention to perform such covenants need be given
the Tenant unless expressly required by this Lease. The Landlord shall not be
liable to the Tenant for any loss, injury or damage caused by acts of the
Landlord in remedying or attempting to remedy such default and the Tenant shall
pay to the Landlord all expenses incurred by the Landlord in connection with
remedying or attempting to remedy such default;

 

(d) to recover from the Tenant all damages, and expenses incurred by the
Landlord as a result of any breach by the Tenant including, if the Landlord
terminates this Lease, any deficiency between those amounts which would have
been payable by the Tenant for the portion of the Term following such
termination and the net amounts actually received by the Landlord during such
period of time with respect to the Premises;

 

(e) to recover from the Tenant the full amount of the current month’s Rent
together with the next three (3) months’ installments of Rent, all of which
shall accrue on a day-to-day basis and shall immediately become due and payable
as accelerated rent; and

 

(f) if the Lease has been terminated in accordance with Section 9.01(a), to
recover from the Tenant the unamortized portion of any leasehold improvement
allowance or inducement paid or given by the Landlord under the terms of this
Lease, calculated from the date which is the later of the date of payment by the
Landlord or the Commencement Date, on the basis of an assumed rate of
depreciation on a straight line basis to zero over the initial Term of this
Lease.

 

HSBC Office Master Mar 2012

SIERRA ONCOLOGY-HSBC 2150-MAY 2 2017/LT

      -16-    LOGO [g386973page01.jpg]



--------------------------------------------------------------------------------

Section 9.02 Distress

Notwithstanding any provision of this Lease or any provision of applicable
legislation, none of the goods and chattels of the Tenant on the Premises at any
time during the Term shall be exempt from levy by distress for Rent in arrears,
and the Tenant waives any such exemption. If the Landlord makes any claim
against the goods and chattels of the Tenant by way of distress, this provision
may be pleaded as an estoppel against the Tenant in any action brought to test
the right of the Landlord to levy such distress. The Tenant acknowledges and
agrees that the Landlord is entitled to levy by distress any accelerated rent
which becomes due and is payable pursuant to Section 9.01 (e) of this Lease.

Section 9.03 Damages and Costs

The Tenant shall pay to the Landlord all damages and costs (including, without
limitation, all legal fees on a solicitor and client or substantial indemnity
basis) incurred by the Landlord in enforcing the terms of this Lease, or with
respect to any matter or thing which is the obligation of the Tenant under this
Lease, or in respect of which the Tenant has agreed to insure, or to indemnify
the Landlord.

Section 9.04 Allocation of Payments

The Landlord may at its option apply sums received from the Tenant against any
amounts due and payable by the Tenant under this Lease in such manner as the
Landlord sees fit.

Section 9.05 Survival of Obligations

If the Tenant has failed to fulfill its obligations under this Lease with
respect to the payment of Rent, the maintenance, repair and alteration of the
Premises and removal of improvements and fixtures from the Premises during or at
the end of the Term, such obligations and the Landlord’s rights in respect
thereto shall remain in full force and effect notwithstanding the expiry,
surrender or sooner termination of the Term.

ARTICLE X - STATUS STATEMENT, ATTORNMENT AND SUBORDINATION

Section 10.01 Status Statement

Within ten (10) days after written request by the Landlord, the Tenant shall
deliver in a form supplied by the Landlord a statement or estoppel certificate
to the Landlord as to the status of this Lease, including as to whether this
Lease is unmodified and in full force and effect (or, if there have been
modifications that this Lease is in full force and effect as modified and
identifying the modification agreements); the amount of Net Rent and Additional
Rent then being paid and the dates to which same have been paid; whether or not
there is any existing or alleged default by either party with respect to which a
notice of default has been served and if there is any such default, specifying
the nature and extent thereof; and any other matters pertaining to this Lease as
to which the Landlord shall request such statement or certificate.

Section 10.02 Subordination

This Lease and all rights of the Tenant shall be subject and subordinate to any
and all Mortgages and any ground, operating, overriding, underlying or similar
leases from time to time in existence against the Lands and Building. On
request, the Tenant shall acknowledge in writing the subordination of this Lease
and its rights under this Lease to any and all such Mortgages and leases and to
all advances made under such Mortgages. The form of such subordination shall be
as required by the Landlord or any Mortgagee or the lessor under any such lease.

Section 10.03 Attornment

The Tenant shall promptly, on request, attorn to any Mortgagee, or to the owners
of the Building and Lands, or the lessor under any ground, operating,
overriding, underlying or similar lease of all or substantially all of the
Building made by the Landlord or otherwise affecting the Building and Lands, or
the purchaser on any foreclosure or sale proceedings taken under any Mortgage,
and shall recognize such Mortgagee, owner, lessor or purchaser as the Landlord
under this Lease.

Section 10.04 Execution of Documents

The Tenant irrevocably constitutes the Landlord the agent and attorney of the
Tenant for the purpose of executing any agreement, certificate, attornment or
subordination required by this Lease and for registering postponements in favour
of any Mortgagee if the Tenant fails to execute such documents within ten
(10) days after request by the Landlord.

ARTICLE XI - GENERAL PROVISIONS

Section 11.01 Rules and Regulations

The Tenant shall comply with all Rules and Regulations, and amendments thereto,
adopted by the Landlord from time to time including those set out in Schedule
“D”. Such Rules and Regulations may differentiate between different types of
businesses in the Building, and the Landlord shall have no obligation to enforce
any Rule or Regulation or the provisions of any other lease against any other
tenant, and the Landlord shall have no liability to the Tenant with respect
thereto.

Section 11.02 Delay

Except as expressly provided in this Lease, whenever the Landlord or Tenant is
delayed in the fulfillment of any obligation under this Lease (other than the
payment of Rent and surrender of the Premises on termination) by an unavoidable
occurrence which is beyond the reasonable control (except a delay caused by lack
of funds or other financial reason) of the party delayed in performing such
obligation, then the time for fulfillment of such obligation shall be extended
during the period in which such circumstances operate to delay the fulfillment
of such obligation.

 

HSBC Office Master Mar 2012

SIERRA ONCOLOGY-HSBC 2150-MAY 2 2017/LT

      -17-    LOGO [g386973page01.jpg]



--------------------------------------------------------------------------------

Section 11.03 Overholding

If the Tenant remains in possession of the Premises after the end of the Term
with the consent of the Landlord but without having executed and delivered a new
lease or an agreement extending the Term, there shall be no tacit renewal of
this Lease and the Tenant shall be deemed to be occupying the Premises as a
Tenant from month to month at a monthly Net Rent payable in advance on the first
day of each month equal to 150% of the monthly amount of Net Rent payable during
the last month of the Term, and otherwise upon the same terms as are set forth
in this Lease, so far as these are applicable to a monthly tenancy.

Section 11.04 Waiver

If either the Landlord or Tenant excuses or condones any default by the other of
any obligation under this Lease, no waiver of such obligation shall be implied
in respect of any continuing or subsequent default.

Section 11.05 Registration

The Tenant may register, at the Tenant’s sole costs, a notice of lease or short
form of lease in a form first approved by the Landlord, which approval shall not
be unreasonably withheld or delayed. The Tenant consents and agrees that no
financial terms of this Lease shall be disclosed in such notice of lease or
short form of lease. If the Lands comprise more than one parcel of land, the
Landlord may direct the Tenant or Transferee as to the parcel or parcels against
which registration may be effected.

Section 11.06 Notices

Any notice, consent or other instrument which may be or is required to be given
under this Lease shall be in writing and shall be delivered in person or sent by
registered mail postage prepaid, addressed: (a) if to the Landlord: c/o The
Cadillac Fairview Corporation Limited, 20 Queen Street West, 5th Floor, Toronto,
Ontario, M5H 3R4, Attention: Executive Vice President, Property Management, with
a copy to the Building Manager; and (b) if to the Tenant, at the Premises, or,
at the Landlord’s option, to the Tenant at the address set out in Section 1.01
(j). Any such notice or other instrument shall be deemed to have been given and
received on the day upon which personal delivery is made or, if mailed, then
forty-eight (48) hours following the date of mailing. Either party may give
notice to the other of any change of address and after the giving of such
notice, the address therein specified is deemed to be the address of such party
for the giving of notices. If postal service is interrupted or substantially
delayed, all notices or other instruments shall be delivered in person.

Section 11.07 Successors

The rights and liabilities created by this Lease extend to and bind the
successors and assigns of the Landlord and the heirs, executors, administrators
and permitted successors and assigns of the Tenant. No rights, however, shall
enure to the benefit of any Transferee unless the provisions of Article VIII are
complied with.

Section 11.08 Joint and Several Liability

If there is at any time more than one Tenant or more than one Person
constituting the Tenant, their covenants shall be considered to be joint and
several and shall apply to each and every one of them. If the Tenant is or
becomes a partnership, each Person who is a member, or shall become a member, of
such partnership or its successors shall be and continue to be jointly and
severally liable for the performance of all covenants of the Tenant pursuant to
this Lease, whether or not such Person ceases to be a member of such partnership
or its successor.

Section 11.09 Captions and Section Numbers

The captions, section numbers, article numbers and table of contents appearing
in this Lease are inserted only as a matter of convenience and in no way affect
the substance of this Lease.

Section 11.10 Extended Meanings

The words “hereof”, “hereto” and “hereunder” and similar expressions used in
this Lease relate to the whole of this Lease and not only to the provisions in
which such expressions appear. This Lease shall be read with all changes in
number and gender as may be appropriate or required by the context.

Section 11.11 Partial Invalidity

All of the provisions of this Lease are to be construed as covenants even though
not expressed as such. If any such provision is held or rendered illegal or
unenforceable it shall be considered separate and severable from this Lease and
the remaining provisions of this Lease shall remain in force and bind the
parties as though the illegal or unenforceable provision had never been included
in this Lease.

Section 11.12 Entire Agreement

This Lease and the Schedules and riders, if any, attached hereto and the Tenant
Construction Manual, set forth the entire agreement between the Landlord and
Tenant concerning the Premises and there are no agreements or understandings
between them other than as are herein set forth. Subject to Section 11.01, this
Lease and its Schedules and riders may not be modified except by agreement in
writing executed by the Landlord and Tenant.

 

HSBC Office Master Mar 2012

SIERRA ONCOLOGY-HSBC 2150-MAY 2 2017/LT

      -18-    LOGO [g386973page01.jpg]



--------------------------------------------------------------------------------

Section 11.13 Governing Law

This Lease shall be construed in accordance with and governed by the laws of the
Province.

Section 11.14 Time of the Essence

Time is of the essence of this Lease.

Section 11.15 Quiet Enjoyment

If the Tenant pays Rent, fully observes and performs all of its obligations
under this Lease, and there has been no Event of Default, the Tenant shall be
entitled to peaceful and quiet enjoyment of the Premises for the Term without
interruption or interference by the Landlord or any Person claiming through the
Landlord.

Section 11.16 Energy Conservation

In addition to the requirements set out in the Environmental Management Plan,
the Tenant covenants with the Landlord to cooperate with the Landlord and to
comply with all regulations, orders, laws and requirements passed by any
governmental authorities or other agencies having jurisdiction respecting energy
conservation, waste reduction, emissions reduction or any other related
initiatives in relation to the use, occupancy, maintenance and operation of the
Building, or any part thereof. The Tenant shall, at its cost, comply with all
reasonable requests and demands of the Landlord made with a view to energy
conservation, waste reduction, emissions reduction or any other related
initiatives. Any costs the Landlord incurs in an effort to promote the foregoing
and complying with such regulations, orders, laws and requirements shall be
added to Operating Costs in the financial year of the Landlord or portion
thereof that such expenditures are incurred. The Landlord shall not be liable as
a result of undertaking any action or work to comply with any such regulations,
orders, laws and requirements even where the same results in a reduction,
change, or elimination in heating, ventilation or air-conditioning in the
Premises or Building, or any part thereof, or any other service or utility
provided by the Landlord.

Section 11.17 Indemnity Agreement

If any Indemnifier is named in this Lease, the Indemnifier agrees to execute and
deliver to the Landlord an indemnity agreement in the from attached as Schedule
“F” hereto (with blanks completed) with respect to this Lease and any and all
renewals hereof; and the Tenant agrees that failure of the Indemnifier to do so
shall constitute an Event of Default.

Section 11.18 Confidentiality

The Tenant acknowledges that the terms, conditions and provisions of this Lease
are of a highly confidential nature and therefore agrees on behalf of itself,
its directors, officers, employees, agents, affiliates, and any other Persons
having access to this Lease through the Tenant, that the terms, conditions and
provisions of this Lease will remain confidential and further that no term,
condition or provision of this Lease will be communicated to a third party
without the express written consent of the Landlord. Only in the event that the
Landlord first provides its express written consent to the Tenant to release any
or all the terms, conditions and provisions of Lease to a third party, the
Tenant agrees to obtain from that third party, a suitable confidentiality and
non-disclosure agreement obliging the third party to keep confidential the
terms, conditions and provisions of this Lease. These confidentiality provisions
shall survive the expiration or earlier termination of this Lease. A violation
of these confidentiality obligations shall be deemed to constitute an Event of
Default.

Section 11.19 Execution

If the Tenant is a corporation, the Tenant confirms and agrees that this Lease
has been executed by its authorized signatories and that if only one signatory
has signed this Lease, the Tenant is authorized by its articles of incorporation
or other constating documents to execute leases by such sole authorized
signatory and if this Lease is not executed under seal by the Tenant, the Tenant
is authorized by its articles of incorporation or other constating documents to
execute leases without a seal.

Section 11.20 Accord and Satisfaction

No payment by the Tenant or receipt of the Landlord of a lesser amount than the
monthly instalment of Net Rent and Additional Rent herein stipulated will be
deemed to be other than on account of the earliest stipulated monthly instalment
of Net Rent and Additional Rent, nor will an endorsement or statement on a
cheque or in a letter accompanying a cheque or payment as Rent be deemed an
acknowledgement of full payment or an accord and satisfaction, and the Landlord
may accept a cheque or payment without prejudice to the Landlord’s right to
recover the balance of the Rent or pursue any other remedy. No payment of Rent
hereunder made by any third party and accepted by the Landlord will constitute
or in any way be interpreted to be the consent or acknowledgement by the
Landlord to an assignment or subletting by the Tenant.

Section 11.21 Head Lease

The Tenant acknowledges that the Landlord is the current tenant of the Lands
pursuant to an indenture of lease made as of the 24th day of February, 1984 and
originally between the Bank of British Columbia, J.K.S. Holdings Ltd. and IBC
Properties Limited, as landlords, and Imbrook Properties Limited, as tenant,
registered in the Lower Mainland Land Titles Office (“LTO”) under No. M14613, as
amended by lease amending agreements made as of the 16th day of August, 1984 and
the 18th day of November, 1985 registered in the LTO under Nos. M68521 and
P12195, respectively, and assigned and amended by an assignment and modification
of lease agreement made as of the 31st day of March 1989 and registered in the
LTO under Nos. GC46629 and GC46630, respectively, and by a non-disturbance
agreement registered in the LTO under No. BK312523 and assumed by the Landlord
pursuant to an Assignment of Land Lease effective the 1st day of September, 2005
and filed for registration in the LTO on September 1, 2005 under Nos. BX186432
and BX186433.

 

HSBC Office Master Mar 2012

SIERRA ONCOLOGY-HSBC 2150-MAY 2 2017/LT

      -19-    LOGO [g386973page01.jpg]



--------------------------------------------------------------------------------

Section 11.22 Landlord’s Limited Recourse and Severability

The Tenant acknowledge and agrees that (i) only the interest of Landlord (which,
as at date of this Lease, is comprised of Van885 West Georgia LP, by its general
partner Van885 West Georgia GP Ltd. and Ontrea Inc., each as to an undivided 50%
interest) in the Building shall be bound hereby and the obligations hereunder
are not otherwise binding upon nor shall resort be had to any other property of
the Landlord; and (ii) the rights and obligations hereunder of each party
comprising the Landlord shall be several in accordance with each such party’s
respective ownership interest in the Building, and not either joint or joint and
several.

Section 11.23 Tenant Inducement

Subject to the Required Conditions, the Landlord will pay the Tenant a Leasehold
Improvement allowance of SEVEN DOLLARS ($7.00) per square foot of the Rentable
Area of the Premises, plus goods and services tax if applicable (the
“Allowance”) to be applied towards the cost of construction of the Tenant’s
Leasehold Improvements. Ninety percent (90%) of the Allowance will be paid
within thirty (30) days after the last to occur of:

 

(a) the execution of the Lease by all parties;

 

(b) the commencement of the Term;

 

(c) satisfactory completion of the construction of the Tenant’s Leasehold
Improvements in accordance with terms and conditions provided in this Lease and
delivery to the Landlord of such post-construction documentation that the
Landlord reasonably requires;

 

(d) receipt by the Landlord of a statutory declaration from the Tenant
documenting (i) that payment has been made in full to all contractors,
sub-contractors, suppliers and any other personnel retained to complete
construction of the Tenant’s Leasehold Improvements; (ii) that construction of
the Tenant’s Leasehold Improvements has been carried out and performed in
accordance with all applicable by-laws, rules, regulations and orders of any
lawful authority (iii) the last date on which any work was done or materials
were provided in connection with the construction of the Leasehold Improvements;
and (iv) that all assessments under the Workers’ Compensation Act against the
Tenant, its contractors, subcontractors and other persons or business entities
who performed work in the Building or the Premises in connection with the
Tenant’s work have been paid in full; and

 

(e) the delivery to the Landlord of an invoice for ninety percent (90%) of the
Allowance (plus GST as applicable), such invoice to include the Tenant’s
business number(s).

The remaining ten percent (10%) of the Allowance will be paid forthwith after
the expiry of the applicable statutory lien period, provided no liens have been
registered in respect of the Tenant’s Leasehold Improvements and provided that
the Tenant has delivered to the Landlord an invoice for the remaining ten
percent (10%) of the Allowance (plus GST as applicable), such invoice to include
the Tenant’s business number(s). The Tenant will deliver to the Landlord copies
of bona fide receipts, paid invoices or other evidence acceptable to the
Landlord substantiating the materials and services supplied on account of the
Renovation. Provided that the Required Conditions are satisfied and the Tenant
has claimed and received 90% of the Allowance in accordance with this
Section 11.23 and the remaining 10% is due and payable, to the extent that the
Allowance exceeds the amount that has been spent on the construction of the
Tenant’s Leasehold Improvements, such extra amount, up to a maximum limit of TWO
Dollars ($2.00) per square foot, shall be applied by the Landlord to the next
Rent due under the Lease.

Section 11.24 Parking

Subject to the Required Conditions, the Landlord agrees to make available to the
Tenant during the Term EIGHT (8) unreserved parking spaces in the parking
facility provided for the Building. The Tenant shall pay parking fees to the
Landlord (or to the parking operator if the Landlord so directs) throughout the
Term at the prevailing rates being charged for parking permits in the parking
facility, from time to time. Each such payment shall be made in advance on the
first day of each month throughout the Term. The use of each parking permit by
the Tenant is subject to the following conditions:

 

(a) one vehicle will be designated by the Tenant for each permit and initially
the Tenant will be issued by the Landlord (or the parking operator) the number
or parking permits requested by the Tenant under Section 11.24(e);

 

(b) the Landlord reserves the right to make such Rules and Regulations with
respect to the use of the parking facility provided for the Building as the
Landlord deems advisable from time to time;

 

(c) the use by the Tenant of the parking facility is subject to the exclusive
control of the Landlord;

 

HSBC Office Master Mar 2012

SIERRA ONCOLOGY-HSBC 2150-MAY 2 2017/LT

      -20-    LOGO [g386973page01.jpg]



--------------------------------------------------------------------------------

(d) the Tenant shall use the parking facility at its sole risk;

 

(e) the Tenant shall give the Landlord not less than one month written notice
prior to the Commencement Date setting out the number of parking permits
(subject to the maximum number of parking spaces set out above) it requires as
at the Commencement Date; and

 

(f) following the expiry of the first two (2) full calendar months of the
parking agreement (as described below), the Tenant shall give one month prior
written notice if it requires an increase or decrease in the number of parking
permits at any given time, and permits must be used from the first day of a
calendar month to the last day of a calendar month. If the Tenant requests an
increase in its number of permits at any time after the notice provided under
Section 11.24(e), such request for an increase in the number of permissible
parking permits shall be subject to availability at the time of the request, and
the Landlord will have no liability to the Tenant if the Landlord (or the
parking operator) is unable to satisfy such request; and

 

(g) the Tenant shall enter into a separate parking agreement with the Landlord
(or the parking operator if the Landlord so directs) in the Landlord’s standard
form (or the parking operator’s standard form, as the case may be) with respect
to the above mentioned parking spaces.

Section 11.25 Option to Extend

Provided that:

 

(a) the Required Conditions have been met; and

 

(b) the Tenant has given written notice to the Landlord no less than twelve
(12) months and no more than eighteen (18) months prior to the expiration of the
initial Term of its intention to exercise the within option to extend;

the Landlord will grant to the Tenant the right to extend the Term of the Lease
for the Premises on an “as is” basis for a further period of FIVE (5) years (the
“Extension of Term”) commencing upon the expiration of the initial Term, and
such Extension of Term shall be upon the same terms and conditions as during the
Term, save and except: (i) there shall be no further right to extend the Term,
(ii) there will be no inducement or leasehold improvement allowance payable to
the Tenant, (iii) there will be no rent free period or Landlord’s Work, and
(iv) the rental rate will be the fair market net rental rate for extending
tenants for similar improved premises in a similar building with similar amenity
packages and location at the time of the exercise by the Tenant of the within
option to extend (the “Extension Rent”), provided that in no event shall the
Extension Rent be less than the rate payable during the last year of the initial
Term.

The Landlord may, at its option, require that the Tenant (i) execute a new lease
on the Landlord’s standard lease for the Building currently in use at the time
of the Tenant’s exercise of the option to extend, or (ii) enter into an
extension agreement in order to give effect to the Extension of Term and the
revised rental, but the Tenant shall be deemed to have exercised the option to
extend on the terms referred to above upon delivery of said notice to the
Landlord whether or not such a new lease or extension agreement is executed.

If the Tenant fails to give the appropriate notice within the time limit set out
herein for extending the Term then this option to extend shall be null and void
and of no further force or effect. If the Tenant gives such appropriate notice
within the time limit set out herein for extending the Term it will forthwith
execute the documentation submitted by the Landlord as hereinbefore set out
within ten (10) days of its receipt thereof.

 

HSBC Office Master Mar 2012

SIERRA ONCOLOGY-HSBC 2150-MAY 2 2017/LT

      -21-    LOGO [g386973page01.jpg]



--------------------------------------------------------------------------------

Section 11.26 Subject to Vacant Possession

The Tenant acknowledges that the Premises are presently occupied by and subject
to a lease in favour of a third party. Notwithstanding anything contained in
this Lease to the contrary, it is understood and agreed by the Landlord and the
Tenant that the Tenant’s right to occupy the Premises is conditional upon the
Landlord obtaining vacant possession of the Premises from that third party prior
to the Commencement Date, failing which the Commencement Date and all other
relevant dates shall be postponed by notice in writing from the Landlord. The
Tenant agrees to execute any further documentation, prepared by the Landlord,
and which the Landlord, acting reasonably, determines is necessary to give
effect to the foregoing.

IN WITNESS WHEREOF the Landlord and Tenant have executed this Lease.

 

LOGO [g386973g20b93.jpg]

 

HSBC Office Master Mar 2012

SIERRA ONCOLOGY-HSBC 2150-MAY 2 2017/LT

      -22-    LOGO [g386973page01.jpg]



--------------------------------------------------------------------------------

SCHEDULE “A” - LEGAL DESCRIPTION OF THE LANDS

Those lands and premises lying and being in the City of Vancouver in the
Province of British Columbia more particularly known and described as

Lots 5-20, both inclusive

Block 41

District Lot 541

Plan 210

 

HSBC Office Master Mar 2012

SIERRA ONCOLOGY-HSBC 2150-MAY 2 2017/LT

      -23-    LOGO [g386973page01.jpg]



--------------------------------------------------------------------------------

SCHEDULE “B” - FLOOR PLAN OF THE PREMISES

 

LOGO [g386973dspo27.jpg]

The purpose of this plan is to identify the approximate location of the Premises
in the Building.

 

HSBC Office Master Mar 2012

SIERRA ONCOLOGY-HSBC 2150-MAY 2 2017/LT

      -24-    LOGO [g386973page01.jpg]



--------------------------------------------------------------------------------

SCHEDULE “C” - DEFINITIONS

In this Lease and in the Schedules to this Lease:

“Additional Rent” means all sums of money required to be paid by the Tenant
under this Lease (except Net Rent) whether or not the same are designated
“Additional Rent” or are payable to the Landlord or otherwise.

“Alterations” means all repairs, replacements, improvements or alterations to
the Premises by the Tenant and the placing of a load of more than 50 lbs per
square foot in any part of the Premises or the relocation of any such load.

“Architect” means the architect or land surveyor or other qualified expert from
time to time named by the Landlord.

“BOMA Standard” means the standard method for measuring floor area in office
buildings as sanctioned by the Building Owners and Managers Association
International which is set out in Section 1.01(d), provided that the Landlord
may, at any time after the fifth anniversary of the Commencement Date of the
Term, at the Landlord’s discretion and upon notice in writing to the Tenant,
substitute for this standard any subsequent standard of measure published by
BOMA or by any organization or authority performing a function similar to that
performed by BOMA.

“Building” means the multi-storey building set out in Section 1.01(a) and
situated on the Land described in Schedule “A” from and including the ground
floor of such Building to and including the roof thereof and including all
premises rented or intended to be rented therein, whether for office, retail,
cafeteria, banking or other purposes; and the areas, building systems and
facilities serving the Building or having utility in connection therewith, as
determined by the Landlord, whether or not located directly under the Building,
which areas and facilities may include, without limitation, the roof, internal
malls, passageways, tunnels, concourses, sidewalks and plazas, supports to
accommodate any +15 bridge, if any, entrances and exits, exhibit areas, storage
and mechanical areas, janitor rooms, mail rooms, telephone, mechanical and
electrical rooms, heating, ventilating and air conditioning systems, fire
prevention, security, communication and music systems, common washrooms,
stairways, escalators, elevators, truck and receiving areas, roadways and
driveways, parking facilities, loading docks and corridors all as may be
altered, expanded, reduced or reconstructed from time to time.

“Business Tax” means all business, sales, machinery, or other taxes, rates,
duties, assessments, license fees and other charges levied, charged or imposed
by any competent authority with respect to the business operations of the Tenant
(whether imposed on the Landlord or Tenant) or attributable to the personal
property, trade fixtures, business, income, occupancy or sales of the Tenant or
any other occupant of the Premises and to any leasehold improvements installed
in the Premises and to the use of the Building or Lands by the Tenant.

“Capital Tax” is an amount determined by multiplying each of the “Applicable
Rates” by the “Building Capital” and totalling the products. “Building Capital”
is the amount of capital which the Landlord determines, without duplication, is
invested from time to time by the Landlord, the owners, or all of them, in doing
all or any of the following: acquiring, developing, expanding, redeveloping and
improving the Lands and Building. Building Capital will not be increased by any
financing or refinancing except to the extent that the proceeds are invested
directly as Building Capital. An “Applicable Rate” is the capital tax rate
specified from time to time under any statute of Canada and any statute of the
Province which imposes a tax in respect of the capital of corporations. Each
Applicable Rate will be considered to be the rate that would apply if none of
the Landlord or the owners employed capital outside of the Province.

“Carbon Offset Credits” shall mean and refer to activities undertaken by either
the Landlord or the Tenant which cause, directly or indirectly, measurable
greenhouse gas emission reductions or removal enhancements within or in respect
of the Building and that have financial or exchange value in the regulatory or
voluntary market.

“Carbon Tax” means the aggregate of all taxes, rates, duties, levies, fees,
charges and assessments whatsoever, imposed, assessed, levied, confirmed, rated
or charged against or in respect of the energy consumption of the Building or
the emissions of greenhouse gases from the Building or any part of it or levied
in lieu thereof, levied against the Landlord by any local, provincial or federal
government or any agency thereof having jurisdiction.

“Change of Control” means, in the case of any corporation or partnership, the
transfer or issue by sale, assignment, subscription, transmission on death,
mortgage, charge, security interest, operation of law or otherwise, of any
shares, voting rights or interest which would result in any change in the
effective control of such corporation or partnership unless such change occurs
as a result of trading in the shares of a corporation listed on a recognized
stock exchange in Canada or the United States and then only so long as the
Landlord receives assurances reasonably satisfactory to it that there will be a
continuity of management and of the business practices of such corporation
notwithstanding such Change of Control.

“Commencement Date” means the date on which the Term commences as set out in
Section 1.01(e).

 

HSBC Office Master Mar 2012

SIERRA ONCOLOGY-HSBC 2150-MAY 2 2017/LT

      -25-    LOGO [g386973page01.jpg]



--------------------------------------------------------------------------------

“Environmental Laws” means all applicable federal, provincial and municipal
laws, regulations, by-laws, standards, requirements, ordinances, codes,
policies, guidelines, orders, notices, permits or directives, or parts thereof,
pertaining to protection, conservation, utilization, impairment or degradation
of the environment in effect as of the date hereof and as may be brought into
effect or amended at a future date.

“Environmental Management Plan” means those provisions set out in Schedule “E”
attached hereto.

An “Event of Default” shall occur whenever:

 

(a) any Rent is in arrears and is not paid within five (5) days after written
demand by the Landlord;

 

(b) the Tenant has breached any of its obligations in this Lease (other than the
payment of Rent) and:

 

  (i) fails to remedy such breach within fifteen (15) days (or such shorter
period as may be provided in this Lease); or

 

  (ii) if such breach cannot be reasonably remedied within fifteen (15) days or
such shorter period, the Tenant fails to commence to remedy such breach within
such fifteen (15) days or shorter period or thereafter fails to proceed
diligently to remedy such breach; in either case after notice in writing from
the Landlord;

 

(c) the Tenant or any Indemnifier becomes bankrupt or insolvent or takes the
benefit of any statute for bankrupt or insolvent debtors or makes any proposal,
assignment or arrangement with its creditors, or any steps are taken or
proceedings commenced by any Person for the dissolution, winding-up or other
termination of the Tenant’s existence or the liquidation of its assets;

 

(d) a trustee, receiver, receiver/manager or like Person is appointed with
respect to the business or assets of the Tenant or any Indemnifier;

 

(e) the Tenant makes a sale in bulk of all or a substantial portion of its
assets other than in conjunction with a Transfer approved by the Landlord;

 

(f) this Lease or any of the Tenant’s assets are taken under a writ of
execution;

 

(g) the Tenant purports to make a Transfer other than in compliance with the
provisions of this Lease;

 

(h) the Tenant abandons or attempts to abandon the Premises or disposes of its
goods so that there would not after such disposal be sufficient goods of the
Tenant on the Premises subject to distress to satisfy Rent for at least three
(3) months, or the Premises become vacant and unoccupied for a period of ten
(10) consecutive days or more without the consent of the Landlord;

 

(i) any insurance policies covering any part of the Building or any occupant
thereof are actually or threatened to be cancelled or adversely changed as a
result of any use or occupancy of the Premises;

 

(j) the Tenant shall default in the full and timely performance of any covenant
of this Lease and any such default shall be repeated two (2) times in any Fiscal
Year, notwithstanding that such defaults may have been cured within the period
after notice has been provided pursuant to the terms hereof;

 

(k) an Event of Default as defined in this paragraph occurs with respect to any
lease or agreement under which the Tenant occupies other premises in the
Building;

 

(l) the Tenant or any Indemnifier is a corporation and at any time during the
Term does not remain in good standing with the Office of the Registrar of
Companies for the Province; or,

 

(m) the Tenant defaults in connection with the Existing Sublease Consent (as
defined below) beyond any applicable cure period.

“Existing Sublease Consent” means the consent to sublease and made among the
Landlord as successor in interest to Ontrea Inc., Thompson Creek Metals Company
Inc. as tenant and the Tenant as sub-tenant dated February 27, 2015 under which
the Tenant presently sublets and occupies the Premises as sub-tenant.

“Fiscal Year” means (i) the period of time commencing on the Commencement Date
and ending on the last day of the next ensuing October; and (ii) thereafter the
period of time commencing on the first day of November and ending on the last
day of the next ensuing October, or (iii) the fiscal period designated by the
Landlord from time to time.

“Fixturing Period” means the period specified in Section 1.01(h).

“Hazardous Substance” means any substance or material whose discharge, release,
use, storage, handling or disposal is regulated, prohibited or controlled,
either generally or specifically, by any governmental authority pursuant to or
under any Environmental Laws, including, but not limited to, any contaminant,
pollutant, deleterious substance, or material which may impair the environment,
petroleum

 

HSBC Office Master Mar 2012

SIERRA ONCOLOGY-HSBC 2150-MAY 2 2017/LT

      -26-    LOGO [g386973page01.jpg]



--------------------------------------------------------------------------------

and other hydrocarbons and their derivatives and by-products, dangerous
substances or goods, asbestos, gaseous, solid and liquid waste, special waste,
toxic substance, hazardous or toxic chemical, hazardous waste, hazardous
material or hazardous substance, either in fact or as defined in or pursuant to
any Environmental Laws.

“Indemnifier” means the Person, if any, who has executed or agreed to execute
the Indemnity Agreement atttached to this Lease as Schedule “F”, or any other
indemnity agreement in favour of the Landlord.

“Landlord” means the party named as landlord on the first page of this Lease and
those for whom it is responsible at law.

“Lands” means the lands situated in the city of Vancouver in the Province in
which the Building is constructed, as more particularly described in Schedule
“A”, or as such lands may be expanded or reduced from time to time.

“Lease” means this document as originally executed and delivered or as amended
from time to time, which amendments shall be in writing, executed and delivered
by both the Landlord and the Tenant.

“Leasehold Improvements” means leasehold improvements in the Premises determined
according to common law, and shall include, without limitation, all fixtures,
improvements, installations, alterations and additions from time to time made,
erected or installed in the Premises by or on behalf of the Tenant or any
previous occupant of the Premises, including signs and lettering, partitions,
doors and hardware however affixed and whether or not movable, all mechanical,
electrical and utility installations and all carpeting and drapes with the
exception only of furniture and equipment not in the nature of fixtures.

“Mortgage” means any and all mortgages, charges, debentures, security
agreements, trust deeds, hypothecs or like instruments resulting from financing,
refinancing or collateral financing (including renewals or extensions thereof)
made or arranged by the Landlord of its interest in all or any part of the
Building or Lands.

“Mortgagee” means the holder of, or secured party under, any Mortgage and
includes any trustee for bondholders.

“Net Rent” means the annual rent payable by the Tenant under Section 1.01(f).

“Normal Business Hours” means the hours from 6:00 a.m. to 6:00 p.m. on Mondays
through Fridays, and the hours from 8:00 a.m. to 2:00 p.m. on Saturdays, unless
any such day is a statutory holiday. Normal Business Hours may be modified or
amended by the Landlord from time to time, acting reasonably and consistent with
the standards of a first class office building.

“Operating Costs” means, for any period designated by the Landlord, (without
duplication) any amounts, whether direct or indirect, paid, payable or incurred
by or on behalf of the Landlord for maintenance, operation, repair, replacement
to and administration of the Lands and Building including without limitation the
fitness centre (if any) or allocated by the Landlord to the Lands and Building
and for services provided generally to tenants, calculated as if the Building
were 100% occupied by tenants during the Term, including without limitation:

 

(a) the cost of insurance which the Landlord is obligated or permitted to obtain
under this Lease and any deductible amount applicable to any claim made by the
Landlord under such insurance;

 

(b) the cost of security, janitorial, cleaning, landscaping, window cleaning,
garbage removal and snow removal services and periodic sanding, the cost of
providing loudspeakers, public address and musical broadcasting systems and
providing fire protection and detection systems, communications systems and
connections, the cost of operating and maintaining supply holding areas, storage
areas, loading docks, bays or areas and truckways;

 

(c) the cost of heating, ventilating and air-conditioning;

 

(d) the cost of fuel, steam, water, electricity, telephone and other utilities
used in the maintenance, operation or administration of the Building, including
the replacement of building standard electric bulbs, tubes, starters and
ballasts; including charges and imposts related to such utilities to the extent
such costs, charges and imposts are not recovered from other tenants;

 

(e) management office expenses of operation (or to the extent there is no
on-site management offices, a portion of the operating expenses of the off-site
management office bearing responsibility for, inter alia, the Building
determined by the Landlord on an equitable basis), including the fair market
rental value of any space used by the Landlord and/or its manager in connection
with the repair, maintenance, operation or management of the Building and
salaries, wages and other amounts paid or payable for all personnel involved in
the repair, maintenance, operation, management, security, supervision or
cleaning of the Building, including fringe benefits, employment and worker’s
compensation insurance premiums, pension plan contributions and other employment
costs and the cost of engaging contractors for the repair, maintenance,
security, supervision or cleaning of the Building;

 

HSBC Office Master Mar 2012

SIERRA ONCOLOGY-HSBC 2150-MAY 2 2017/LT

      -27-    LOGO [g386973page01.jpg]



--------------------------------------------------------------------------------

(f) auditing, accounting, legal and other professional and consulting fees and
disbursements;

 

(g) the costs: (i) of repairing, operating and maintaining the Building
(including the parking facilities) and the equipment serving the Building and of
all replacements and modifications to the Building or such equipment, including
those made by the Landlord in order to comply with laws or regulations affecting
the Building; (ii) incurred by the Landlord in providing and installing energy
conservation equipment or systems and life safety systems; (iii) incurred by the
Landlord to make alterations, replacements or additions to the Building intended
to reduce operating costs, improve the operation of the Building or maintain its
operation as a first class office building; (iv) incurred to replace machinery
or equipment which by its nature requires periodic replacement; and (v) incurred
by the Landlord, acting reasonably, in modifying and operating the Building to
achieve the objectives of the Environmental Management Plan; all to the extent
that such costs are fully chargeable in the Fiscal Year in which they are
incurred in accordance with sound accounting principles;

 

(h) the cost of the rental of all equipment, supplies, tools, materials and
signs;

 

(i) all costs incurred by the Landlord in administering, contesting or appealing
Taxes or related assessments including legal, appraisal and other professional
fees, and administration and overhead costs;

 

(j) Capital Tax and Carbon Tax;

 

(k) depreciation or amortization of the costs referred to in paragraph (g) above
as determined by the Landlord in accordance with sound accounting principles, if
such costs have not been charged fully in the Fiscal Year in which they are
incurred;

 

(l) interest calculated at two percentage points above the average daily prime
bank commercial lending rate charged during such Fiscal Year by any Canadian
chartered bank designated from time to time by the Landlord upon the
undepreciated or unamortized balance of the costs referred to in paragraph
(k) above; and

 

(m) a reasonable fee for the administration and management of the Building equal
to an amount which the Landlord might reasonably pay to a third party for the
administration and management of developments in the city of Vancouver similar
to the Building.

Operating Costs shall exclude or have deducted from them as the case may be:

 

(aa) all amounts which otherwise would be included in Operating Costs which are
recovered by the Landlord from tenants (other than under sections of their
leases comparable to section 2.03 of this Lease);

 

(bb) such of the Operating Costs as are recovered from insurance proceeds,
warranties or guarantees, to the extent such recovery represents reimbursements
for costs previously included in Operating Costs;

 

(cc) interest on debt and capital retirement of debt;

 

(dd) ground rent payable by the Landlord to the owner of the Lands under any
ground lease of the Lands;

 

(ee) commissions and other expenses payable in connection with the marketing and
leasing of the Building including the cost of any leasehold improvement
allowance or other inducement paid to tenants of the Building; and

 

(ff) the amount of any goods and services tax (“Sales Tax”) paid or payable by
the Landlord on the purchase of goods and services included in Operating Costs
which may be available to the Landlord as a credit in determining the Landlord’s
net tax liability or refund on account of Sales Tax.

Operating Costs may be attributed by the Landlord to the various components of
the Building in accordance with reasonable and current practices and on a basis
consistent with the nature of the particular costs being attributed, and the
costs so attributed may be allocated to the tenants of such components
accordingly.

“Person” means any person, firm, partnership or corporation, or any group or
combination of persons, firms, partnerships or corporations.

“Possession Date” means the date for possession of the Premises by the Tenant,
as set out in Section 1.01(g).

“Premises” means the premises leased to the Tenant described in Sections 1.01(b)
and 1.02 and includes Leasehold Improvements in such premises. The boundaries of
the Premises are as follows: (i) the interior face of all exterior walls, doors
and windows; (ii) the interior face of all interior walls, doors and windows
separating the Premises from common areas; (iii) the centre line of all interior
walls separating the Premises from adjoining leasable premises; and (iv) the top
surface of the structural subfloor and the bottom surface of the structural
ceiling.

 

HSBC Office Master Mar 2012

SIERRA ONCOLOGY-HSBC 2150-MAY 2 2017/LT

      -28-    LOGO [g386973page01.jpg]



--------------------------------------------------------------------------------

“Proportionate Share” means a fraction which has as its numerator the Rentable
Area of the Premises and as its denominator the Total Rentable Area of the
Building.

“Province” means the province in which the Building is located.

“Released Persons” means collectively and individually, the Landlord, any
manager of the Building, the owners of the Building, the Mortgagee, and their
respective officers, directors and employees, in the course of their employment.

“Rent” means the aggregate of Net Rent and Additional Rent.

“Rentable Area” means the Rentable Area of the Premises and/or other premises in
the Building, as determined in accordance with the BOMA Standard.

“Required Conditions” means that the Tenant is the original Tenant, SIERRA
ONCOLOGY CANADA ULC, and that the Tenant is not in default and has not been in
default under this Lease during the Term hereof, and that the Tenant is itself
in possession of and conducting business in the whole of the Premises in
accordance with this Lease.

“Rules and Regulations” means the rules and regulations adopted and promulgated
by the Landlord from time to time pursuant to Section 11.01. The Rules and
Regulations existing as at the Commencement Date are those set out in Schedule
“D”.

“Taxes” means all taxes, levies, charges, local improvement rates and
assessments whatsoever assessed or charged against the Building and the Lands or
any part thereof by any lawful taxing authority and including any amounts
assessed or charged in substitution for or in lieu of any such taxes, but
excluding only such taxes as capital gains taxes, corporate, income, profit or
excess profit taxes to the extent such taxes are not levied in lieu of any of
the foregoing against the Building or Lands or the Landlord in respect thereof.
Taxes shall in every instance be calculated on the basis of the Building being

fully assessed and taxed at prevailing commercial tax rates for occupied space
for the period for which

Taxes are being calculated.

“Tenant” means the party named as tenant on the first page of this Lease, and
those for whom it is responsible in law.

“Tenant Construction Manual” means the tenant construction and improvements
manual or other similar document supplied by the Landlord from time to time to
office tenants of the Building intending to perform alterations to or work
within their respective premises.

“Term” means the period set out in Section 1.01(e).

“Total Rentable Area of the Building” means the aggregate of the Rentable Area
of each floor in the Building intended for office or retail use as if each floor
is occupied by one tenant, all as determined by the Architect in accordance with
the BOMA Standard. The Total Rentable Area of the Building shall: (a) exclude
the main telephone, mechanical, electrical and other utility rooms and
enclosures, public lobbies on the ground floor, and other public space common to
the entire Building; and, (b) be adjusted by the Architect from time to time to
take account of any structural, functional or other change affecting the same.

“Trade Fixtures” means trade fixtures as determined at common law, but for
greater certainty, shall not include: (a) heating, ventilating or air
conditioning systems, facilities and equipment in or serving the Premises;
(b) floor coverings affixed to the floor of the Premises; (c) light fixtures;
(d) internal stairways and doors; and, (e) any fixtures, facilities, equipment
or installations installed by or at the expense of the Landlord pursuant to this
Lease or otherwise.

“Transfer” means an assignment of this Lease in whole or in part, a sublease of
all or any part of the Premises (whether by the Tenant or by a subtenant), any
transaction whereby the rights of the Tenant under this Lease or the rights of
any subtenant or to the Premises are transferred to another, any transaction by
which any right of use or occupancy of all or any part of the Premises is
conferred upon anyone, any mortgage, charge or encumbrance of this Lease or the
Premises or any part thereof or other arrangement under which either this Lease
or the Premises become security for any indebtedness or other obligations and
includes any transaction or occurrence whatsoever (including, but not limited
to, expropriation, receivership proceedings, seizure by legal process and
transfer by operation of law), which has changed or might change the identity of
the Persons having lawful use or occupancy of any part of the Premises or which
creates a security interest in any part of the Premises, including without
limitation, any of the Leasehold Improvements.

“Transferee” means the Person or Persons to whom a Transfer is or is to be made.

“Useable Area” means the Useable Area of the Premises as defined and determined
in accordance with the BOMA Standard.

 

HSBC Office Master Mar 2012

SIERRA ONCOLOGY-HSBC 2150-MAY 2 2017/LT

      -29-    LOGO [g386973page01.jpg]



--------------------------------------------------------------------------------

SCHEDULE “D” - RULES AND REGULATIONS

 

1. Life Safety.

(a) The Tenant shall not do or permit anything to be done in the Premises, or
bring or keep anything therein which will in any way increase the risk of fire
or the rate of fire insurance on the Building or on property kept therein, or
obstruct or interfere with the rights of other tenants or in any way injure or
annoy them or the Landlord, or contravene the fire code or the regulations of
the Fire Department, or any insurance requirements with respect to the Lands or
Building or in any part thereof, or violate or act in conflict with any
statutes, rules and ordinances governing health and safety standards or with any
other statute or municipal by-law.

(b) No inflammable oils or other inflammable, dangerous or explosive materials
save those approved in writing by the Landlord’s insurers shall be kept or
permitted to be kept in the Premises.

 

2. Security.

(a) The Landlord shall permit the Tenant and the Tenant’s employees and all
Persons lawfully requiring communication with them to have the use, during
Normal Business Hours in common with others entitled thereto, of the main
entrance and the stairways, corridors, elevators, escalators, or other
mechanical means of access leading to the Building and the Premises. At times
other than during Normal Business Hours the Tenant and its employees shall have
access to the Building and to the Premises only in accordance with the Rules and
Regulations and shall be required to satisfactorily identify themselves and to
register in any book which may at the Landlord’s option be kept by the Landlord
for such purpose. If identification is not satisfactory, the Landlord is
entitled to prevent the Tenant or the Tenant’s employees or other Persons
lawfully requiring communication with the Tenant from having access to the
Building and to the Premises. In addition, the Landlord is not required to open
the door to the Premises for the purpose of permitting entry therein to any
Person not having a key or passcard to the Premises.

(b) The Tenant shall not place or cause to be placed any additional locks upon
any doors of the Premises without the approval of the Landlord. Two keys shall
be supplied to the Tenant for each entrance door to the Premises and all locks
shall be Building standard to permit access by the Landlord’s master key. If
additional keys are required, they must be obtained from the Landlord at the
cost of the Tenant. Keys or other means of access for entrance doors to the
Building will not be issued without the written authority of the Landlord.

 

3. Housekeeping.

(a) The Tenant shall permit window cleaners to clean the windows of the Premises
during Normal Business Hours.

(b) The Tenant shall not place any debris, garbage, trash or refuse or permit
same to be placed or left in or upon any part of the Lands or Building outside
of the Premises, other than in a location provided by the Landlord specifically
for such purposes, and the Tenant shall not allow any undue accumulation of any
debris, garbage, trash or refuse in or outside of the Premises. If the Tenant
uses perishable articles or generates wet garbage, the Tenant shall provide
refrigerated storage facilities suitable to the Landlord.

(c) The Tenant shall not place or maintain any supplies, or other articles in
any vestibule or entry to the Premises, on the adjacent footwalks or elsewhere
on the exterior of the Premises or elsewhere on the Lands or Building.

(d) The sidewalks, entrances, passages, escalators, elevators and staircases
shall not be obstructed or used by the Tenant, its agents, servants,
contractors, invitees or employees for any purpose other than ingress to and
egress from the Premises and the Building. The Landlord reserves entire control
of all parts of the Lands and Building employed for the common benefit of the
tenants and without restricting the generality of the foregoing, the sidewalks,
entrances, corridors and passages not within the Premises, washrooms,
lavatories, air conditioning closets, fan rooms, janitor’s closets, electrical
closets and other closets, stairs, escalators, elevator shafts, flues, stacks,
pipe shafts and ducts and shall have the right to place such signs and
appliances therein, as it deems advisable, provided that ingress to and egress
from the Premises is not unduly impaired thereby.

(e) The Tenant shall not cause or permit: any waste or damage to the Premises;
any overloading of the floors or the utility, electrical or mechanical
facilities of the Premises; any nuisance in the Premises; or any use or manner
of use causing a hazard or annoyance to other occupants of the Building or to
the Landlord.

 

4. Receiving, Shipping, Movement of Articles.

(a) The Tenant shall not receive or ship articles of any kind except through
designated facilities and doors and at hours designated by the Landlord and
under the supervision of the Landlord.

(b) Hand trucks, carryalls or similar appliances shall only be used in the
Building with the consent of the Landlord and shall be equipped with rubber
tires, slide guards and such other safeguards as the Landlord requires.

(c) The Tenant, its agents, servants, contractors, invitees or employees, shall
not bring in or take out, position, construct, install or move any safe,
business machinery or other heavy machinery or equipment or anything liable to
injure or destroy any part of the Building, including the Premises, without
first obtaining the consent in writing of the Landlord. In giving such consent,
the Landlord shall have the right in its sole discretion, to prescribe the
weight permitted and the position thereof, the use and design of planks, skids
or platforms, and to distribute the weight thereof. All damage done to the
Building, including the Premises, by moving or using any such heavy equipment or
other office equipment or furniture shall be repaired at the expense of the
Tenant.

 

HSBC Office Master Mar 2012

SIERRA ONCOLOGY-HSBC 2150-MAY 2 2017/LT

      -30-    LOGO [g386973page01.jpg]



--------------------------------------------------------------------------------

The moving of all heavy equipment or other office furniture shall occur only by
prior arrangement with the Landlord. The cost of such moving shall be paid by
the Tenant. Safes and other heavy office equipment and machinery shall be moved
through the halls and corridors only in a manner expressly approved by the
Landlord. No freight or bulky matter of any description will be received into
any part of the Building, including the Premises, or carried in the elevators
except during hours approved by the Landlord.

 

5. Prevention of Injury to Premises.

(a) It shall be the duty of the Tenant to assist and co-operate with the
Landlord in preventing injury to the Premises.

(b) The Tenant shall not deface or mark any part of the Building, including the
Premises, and shall not drive nails, spikes, hooks or screws into the walls,
floors, ceilings or woodwork of any part of the Building, including the
Premises, or bore, drill or cut into the walls, floors, ceilings or woodwork of
any part of the Building including the Premises, in any manner or for any
reason.

(c) If the Tenant desires telecommunications connections, the Landlord, in its
sole discretion, may direct the electricians as to where and how the wires are
to be introduced. No gas pipe or electric wire will be permitted which has not
been ordered or authorized by the Landlord. No outside antenna shall be allowed
on any part of the Premises or Building without authorization in writing by the
Landlord.

 

6. Windows.

Except for the proper use of approved blinds and drapes, the Tenant shall not
cover, obstruct or affix any object or material to any of the skylights and
windows that reflect or admit light into any part of the Building, including,
without limiting the generality of the foregoing, the application of solar
films.

 

7. Washrooms.

(a) The Landlord shall permit the Tenant and the employees of the Tenant in
common with others entitled thereto, to use the washrooms on the floor of the
Building on which the Premises are situated or, in lieu thereof, those washrooms
designated by the Landlord, save and except when the general water supply may be
turned off from the public main or at such other times when repair and
maintenance undertaken by the Landlord shall necessitate the non-use of the
facilities.

(b) The water closets and other apparatus shall not be used for any purposes
other than those for which they were intended, and no sweepings, rubbish, rags,
ashes or other substances shall be thrown into them. Any damage resulting from
misuse by the Tenant or its agents, servants, invitees, or employees shall be
repaired at the expense of the Tenant.

 

8. Use of Premises.

(a) The Premises shall not be used for sleeping apartments or residential
purposes, or for the storage of personal effects or articles other than those
required for business purposes.

(b) No cooking or heating of any foods or liquids (other than the use of
microwave ovens or coffee makers or kettles) shall be permitted in the Premises
without the written consent of the Landlord.

(c) The Tenant shall not install or permit the installation or use of any
machine dispensing goods for sale in the Premises or the Building or permit the
delivery of any food or beverage to the Premises without the written approval of
the Landlord, which consent shall not be unreasonably withheld, or in
contravention of the Rules and Regulations. The Tenant shall not permit the
delivery of any food or beverage to the Premises, save and except in accordance
with the Landlord’s reasonable requirements, including but not limited to sub
clause (d) below with respect to any odours created by such catering.

(d) The Tenant shall not permit any odours, vapours, steam, water, vibrations,
noises or other undesirable effects to emanate from the Premises or any
equipment or installation therein which, in the Landlord’s opinion, are
objectionable or cause any interference with the safety, comfort or convenience
of the Building to the Landlord or the occupants and tenants thereof or their
agents, servants, invitees or employees.

 

9. Canvassing, Soliciting, Peddling.

Canvassing, soliciting and peddling in or about the Lands and Building are
prohibited.

 

10. Bicycles.

No bicycles or other vehicles shall be brought within any part of the Lands or
Building without the consent of the Landlord.

 

11. Animals and Birds.

No animals or birds shall be brought into any part of the Lands or Building
without the consent of the Landlord.

 

12. Signs and Advertising.

The Tenant shall not paint, affix, display or cause to be painted, affixed or
displayed, any sign, picture, advertisement, notice, lettering or decoration on
any part of the outside of the Building or in the interior of the Premises which
is visible from the outside of the Building. The Tenant will not paint, affix,
display or cause to be painted, affixed or displayed any sign, picture,
advertisement, notice, lettering or decoration on the outside or inside of the
Premises for exterior view without the written consent of the Landlord. Any
approved signs shall remain the property of

 

HSBC Office Master Mar 2012

SIERRA ONCOLOGY-HSBC 2150-MAY 2 2017/LT

      -31-    LOGO [g386973page01.jpg]



--------------------------------------------------------------------------------

the Tenant and shall be maintained at the Tenant’s sole cost and expense. At the
expiry of the Term, or earlier termination of this Lease, the Tenant shall
remove any such sign, picture, advertisement, notice, lettering or decoration
from the Premises at the Tenant’s expense and shall promptly repair all damage
caused by such removal. The sign to be placed on the outside of (or beside, as
the case may be) the interior door leading to the Premises shall be:
(i) installed by the Landlord at the Tenant’s sole cost and expense;
(ii) consistent with the uniform pattern, size and design prescribed by the
Landlord; (iii) the property of the Landlord and shall be maintained by the
Landlord throughout the Term at the Tenant’s sole cost and expense; and
(iv) removed by the Landlord (or, at the Landlord’s option, by the Tenant) at
the sole cost and expense of the Tenant. All damage caused by the removal of
such sign shall be promptly repaired by the party that removed the sign, at the
Tenant’s sole cost and expense. The Tenant’s obligation to observe and perform
this covenant shall survive the expiration of the Term or earlier termination of
the Lease.

 

13. Directory Board.

The Tenant shall be entitled at its expense to have its name shown upon the
directory board of the Building and the Landlord shall design the style of such
identification and shall determine the number of spaces available on the
directory board for each tenant. The directory board shall be located in an area
designated by the Landlord in the main lobby of the Building.

 

HSBC Office Master Mar 2012

SIERRA ONCOLOGY-HSBC 2150-MAY 2 2017/LT

      -32-    LOGO [g386973page01.jpg]



--------------------------------------------------------------------------------

SCHEDULE “E” - ENVIRONMENTAL MANAGEMENT PLAN

SECTION 1 - ENVIRONMENTAL OBJECTIVES

 

1.1 Context

The provisions of this Environmental Management Plan have been designed to
encourage and promote the implementation of certain environmental objectives on
the part of each of the Landlord and the Tenant. Subject to Section 4.1 of the
Schedule “E”, a breach by either the Landlord or the Tenant of any of the
provisions of this Environmental Management Plan on the part of either the
Landlord or the Tenant to be observed or performed, as the case may be, shall
not constitute a default under this Lease, but the party committing such breach
agrees, to the extent possible under the circumstances, to use commercially
reasonable efforts to co-operate with the other party to remedy such breach.

 

1.2 General Objectives

The Tenant acknowledges the Landlord’s intention to operate the Building so as
to provide for:

 

  (a) a comfortable, productive and healthy indoor environment;

 

  (b) reduced energy use and reduced production, both direct and indirect, of
greenhouse gases;

 

  (c) reduced use of potable water and the use of recycled water where
appropriate;

 

  (d) the effective diversion of construction, demolition, and land-clearing
waste from landfill and incineration disposal, and the recycling of tenant waste
streams;

 

  (e) the use of cleaning products certified in accordance with EcoLogoM
(Canada), Green Seal™ (United States) or equivalent standards;

 

  (f) the facilitation of alternate transportation options for individuals
attending at the Building;

 

  (g) the avoidance of high volatile organic compound (“VOC”) materials,
furniture and improvements within the Building and individual tenant premises;
and

 

  (h) the achievement of such other more specific targets as may be determined
by the Landlord from time to time.

 

1.3 Specific Objectives

Notwithstanding the provisions of Section 1.2 in this Schedule “E” above, the
Tenant acknowledges that it is the Landlord’s intention to meet or exceed the
specific targets published from time to time by the Canada Green Building
Council or its successor in order to achieve and maintain the applicable
accreditation pursuant to the various LEED or other similar accreditation
programs, in connection with:

 

  (a) overall reduction of utilities (such as electricity, natural gas, water
and/or steam) consumed in/by the Building;

 

  (b) increasing waste diversion rates in the Building; and

 

  (c) reduction of waste generated in the Building.

In addition, the Tenant acknowledges that it is the Landlord’s intention to
reduce carbon dioxide levels, through introduction of outside fresh air and
required number of air changes in the Building to equal or better than the
American Society of Heating, Refrigerating and Air-Conditioning Engineers
(“ASHRAE”) standard 62.1-2007 or equivalent standard as it may be amended or
replaced from time to time.

 

1.4 Regulatory Standards

Notwithstanding the provisions of Section 1.2 herein, in the event that any
governmental authority imposes a resource reduction target on the Building for
any utility or resource otherwise than as set out in Section 1.2 above, then the
Environmental Objectives shall be deemed to have been amended so as to stipulate
such resource reduction target and all changes required to be made by the
Landlord to the Environmental Management Plan, or which are necessitated as a
result of such mandatory resource reduction target, shall be deemed to be
included and permitted, as the case may be, pursuant to the provisions of this
Section and this Lease.

 

1.5 Carbon Offsets

The Landlord shall be entitled to all Carbon Offset Credits that may be created,
credited or recoverable as a result of activities conducted within the Premises
or the Building, excluding Carbon Offset Credits to which the Tenant is entitled
in accordance with Applicable Law. The Landlord shall be entitled to allocate,
acting reasonably, Carbon Offset Credits created with the participation of the
Tenant and/or other tenants in the Building.

 

HSBC Office Master Mar 2012

SIERRA ONCOLOGY-HSBC 2150-MAY 2 2017/LT

      -33-    LOGO [g386973page01.jpg]



--------------------------------------------------------------------------------

SECTION 2 - ENVIRONMENTAL MANAGEMENT PLAN IMPLEMENTATION

 

2.1 The Tenant agrees to conduct its operations in the Building and within the
Premises in accordance with the following provisions:

 

  (a) Comfortable, Healthv and Productive Indoor Environment

 

  (i) The Landlord shall be entitled at any time and from time to time to
undertake greenhouse gas production monitoring and testing, including testing
within the Premises, on reasonable notice to the Tenant and accompanied by a
representative of the Tenant if required, which representative Tenant agrees to
make available.

 

  (ii) The Tenant shall ensure that all work done within the Premises by the
Tenant or its representatives shall be undertaken in accordance herewith and
with the Tenant Construction Manual. Notwithstanding the foregoing, the Tenant
shall specify that all paints, sealants and adhesives used or to be used within
the Premises meet EcoLogoM (Canada). Green Seal™ (United States) or equivalent
standards so as to ensure no or low emissions of VOC’s within the Building.
Landlord may from time to time conduct tests to measure VOC’s within the
Premises.

 

  (iii) The Tenant shall have regard to the procurement guidelines set out in
the Tenant Construction Manual in procuring furniture, fixtures, materials,
supplies and equipment to be brought into the Premises.

 

  (iv) To the extent the Tenant is expressly permitted in this Lease to
undertake its own cleaning of, or within, the Premises, the Tenant shall require
that in any cleaning contracts granted directly by it, the cleaning contractor
shall use cleaning products certified in accordance with EcoLogoM (Canada),
Green Seal™ (United States) or equivalent standards. The Landlord shall reserve
the right to approve, acting reasonably, any such Tenant cleaning contracts, but
without liability. The Tenant shall ensure that any cleaning contracts entered
into by it require the cleaning contractor to comply with elements of the
Environmental Management Plan applicable to it. Particularly, any such cleaning
contracts that extend to specialized green facilities shall ensure the cleaning
contractor properly understands the maintenance of such specialized green
facilities.

 

  (v) At the Tenant’s sole cost and expense and if requested by the Tenant, the
Landlord agrees at its option, to either purge Building air during a Tenant move
in to minimize offgassing of wallpaper, carpet and furniture glues and dyes or
to test for VOC’s, in both cases subject to the prior approval of the Landlord
acting reasonably.

 

  (b) Reduce Indirect and Direct Energy Consumption and Greenhouse Gas Emissions

 

  (i) The Tenant agrees to the installation of electricity smart meters in
respect of the Tenant’s consumption of electricity within the Premises that will
be connected to the Landlord’s metering system for the Building (if one is in
place), at the Tenant’s sole cost and expense.

 

  (ii) The Tenant shall take reasonable steps to minimize its electrical
consumption within the Premises such as, by way of example only, adopting
conservation practices (e.g. reducing its use of lighting where unnecessary);
the use of Energy Star equipment; the types of lighting, lighting switches,
sensors and zones as may be specified in the Tenant Construction Manual.

 

  (iii) The Landlord shall be entitled at any time or from time to time to
acquire all or part of the power for the common areas and facilities or shared
electrical power from sources with low carbon output. In addition to the
foregoing, where it is considered feasible to do so, the Landlord may install
onsite generation capacity either to reduce peak load or to supplement base load
requirements for the Building from time to time, and any incremental cost in so
doing shall be included in Operating Costs.

 

  (iv) The Landlord shall be entitled to benchmark itself against any building
rating system for electrical, natural gas, water or other resource consumption.

 

  (v) The Landlord shall operate Building common areas and facilities in
accordance with, and shall encourage other tenants to operate in conformity
with, the Environmental Objectives.

 

HSBC Office Master Mar 2012

SIERRA ONCOLOGY-HSBC 2150-MAY 2 2017/LT

      -34-    LOGO [g386973page01.jpg]



--------------------------------------------------------------------------------

  (c) Reduce Water Consumption

 

  (i) The Tenant agrees to the installation of water meters or check meters that
will be connected to the Landlord’s metering system for the Building (if one is
in place), in respect of the Tenant’s consumption of water, at the Landlord’s
option and at the Tenant’s sole cost and expense.

 

  (ii) Where potable water usage is not a necessity, the Tenant acknowledges and
consents to the use of treated recycled or treated natural water in washrooms
and in other applications within and around the Building.

 

  (iii) The Tenant consents to rainwater collection, treatment and reuse by the
Landlord and wastewater collection, treatment and reuse by the Landlord from
time to time. The Tenant consents to the use of water-saving appliances, such as
waterless urinals, and other equipment as may be otherwise consistent with the
Environmental Objectives.

 

  (d) Recycled Materials Usage

 

  (i) Tenant shall be entitled to use recycled materials in its Leasehold
Improvements and Alterations if so permitted either pursuant to the Tenant
Construction Manual, or as may be consented to by the Landlord, acting
reasonably.

 

  (ii) Tenant shall be entitled to use recycled furniture, fixtures and
equipment in the Premises to the extent consistent with the Environmental
Objectives and the Tenant Construction Manual.

 

  (iii) The Tenant agrees to recycle or cause its contractor to recycle any
waste created in the construction and/or demolition of Leasehold Improvements or
Alterations within the Premises in accordance with the Tenant Construction
Manual, so as to minimize the amount of waste ending in landfill. The Tenant
shall provide satisfactory evidence to the Landlord of such recycling upon
request by the Landlord, such as, by way of example, providing copies of
waybills indicating the amount of waste recycled and the amount ending in
landfill. The Landlord reserves the right to monitor and measure the amount of
waste leaving the Building from the Premises and going to landfill from time to
time. If available, the Landlord agrees to provide to the Tenant a staging area
for the sorting and recycling of materials during construction.

 

  (iv) If requested by the Tenant, the Landlord will use commercially reasonable
efforts to co-operate with the Tenant, at the Tenant’s sole cost, in the
certification of the Premises pursuant to any rating scheme, such as ASHRAE
standard 189.1, or equivalent standard as the Landlord may agree to, acting
reasonably. The Tenant agrees to consider locally sourced materials where
possible in the completion of Leasehold Improvements and any subsequent
Alterations, consistent with the terms as set out in the Tenant Construction
Manual.

SECTION 3 - ENVIRONMENTAL ASSESSMENT AND REPORTING

 

3.1 The Landlord and Tenant, acting reasonably and in good faith, agree to
cooperate from time to time in determining compliance with the Environmental
Objectives as set out in Section 1 herein and in refining such Environmental
Objectives from time to time. The Landlord and the Tenant agree to meet
periodically in order to determine and discuss the achievement of the
Environmental Objectives for the Building and the Premises and any further steps
that could be taken to achieve the Environmental Objectives. The Tenant agrees
to keep such records as are required by the Landlord to evidence compliance with
the Environmental Management Plan.

SECTION 4 - COVENANTS

 

4.1 The Landlord and Tenant agree to:

 

  (a) use their reasonable commercial efforts to achieve the Environmental
Objectives;

 

  (b) constructively consult with each other on enhancements that may achieve
the Environmental Objectives and consider undertaking any such enhancements; and

 

  (c) constructively consult with each other on issues, events and circumstances
likely to detract from achieving the Environmental Objectives.

 

HSBC Office Master Mar 2012

SIERRA ONCOLOGY-HSBC 2150-MAY 2 2017/LT

      -35-    LOGO [g386973page01.jpg]